Exhibit 10.1

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

of

FOUNDATION TECHNOLOGY WORLDWIDE LLC

Dated as of October 21, 2020

THE UNITS AND OTHER INTERESTS IN FOUNDATION TECHNOLOGY WORLDWIDE LLC HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT, THE SECURITIES LAWS OF ANY STATE, OR
ANY OTHER APPLICABLE SECURITIES LAWS, AND HAVE BEEN OR ARE BEING ISSUED IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND SUCH LAWS. SUCH INTERESTS MAY BE ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR OTHERWISE
TRANSFERRED OR DISPOSED OF AT ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE
SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY OTHER
APPLICABLE SECURITIES LAWS; (II) THE TERMS AND CONDITIONS OF THIS SECOND AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND
CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGING MEMBER AND ANY HOLDER OF
SUCH UNITS AND OTHER INTERESTS.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page  

Article I DEFINITIONS AND USAGE

     2  

Section 1.01

  Definitions      2  

Section 1.02

  Other Definitional and Interpretative Provisions      16  

Article II THE COMPANY

     17  

Section 2.01

  Continuation of the Company      17  

Section 2.02

  Name      17  

Section 2.03

  Term      17  

Section 2.04

  Registered Agent and Registered Office      17  

Section 2.05

  Purposes      17  

Section 2.06

  Powers of the Company      17  

Section 2.07

  Partnership Tax Status      18  

Section 2.08

  Regulation of Internal Affairs      18  

Section 2.09

  Ownership of Property      18  

Article III UNITS; MEMBERS; BOOKS AND RECORDS; REPORTS

     18  

Section 3.01

  Units; Admission of Members      18  

Section 3.02

  Additional Members      19  

Section 3.03

  Tax and Accounting Information      20  

Section 3.04

  Books and Records      21  

Article IV COMPANY OWNERSHIP; RESTRICTIONS ON COMPANY UNITS

     22  

Section 4.01

  Company Ownership      22  

Section 4.02

  Restrictions on Units      23  

Section 4.03

  Call Rights/Mandatory Redemption Rights      25  

Article V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; DISTRIBUTIONS; ALLOCATIONS

     26  

Section 5.01

  Capital Contributions      26  

Section 5.02

  Capital Accounts      26  

Section 5.03

  Amounts and Priority of Distributions      28  

Section 5.04

  Allocations      33  

Section 5.05

  Other Allocation Rules      35  

Section 5.06

  Tax Withholding; Withholding Advances      36  

Section 5.07

  Tax Proceedings      38  

Article VI CERTAIN TAX MATTERS

     38  

Section 6.01

  Company Representative      38  

 

i



--------------------------------------------------------------------------------

Section 6.02

  Assets Held Through Corporations      39  

Section 6.03

  Transfers of Property to Corporations      39  

Section 6.04

  Section 83(b) Elections      40  

Article VII MANAGEMENT OF THE COMPANY

     40  

Section 7.01

  Management by the Managing Member      40  

Section 7.02

  Withdrawal of the Managing Member      41  

Section 7.03

  Decisions by the Members      41  

Section 7.04

  Fiduciary Duties      41  

Section 7.05

  Officers      42  

Section 7.06

  PubCo      42  

Article VIII TRANSFERS OF INTERESTS

     42  

Section 8.01

  Restricted Transfer      42  

Section 8.02

  Permitted Transfers      43  

Section 8.03

  Transfer Requirements      44  

Section 8.04

  Market Standoff      45  

Section 8.05

  Certain Transfer Restrictions      46  

Section 8.06

  Withdrawal of a Member      46  

Section 8.07

  Registration of Transfers      47  

Section 8.08

  Restricted Units Legend      47  

Article IX REDEMPTION AND EXCHANGE RIGHTS

     47  

Section 9.01

  Redemption Right of a Member      47  

Section 9.02

  Exchange of Management Incentive Units      50  

Section 9.03

  Reservation of Shares of Class A Common Stock; Listing; Certificate of PubCo,
etc      51  

Section 9.04

  Effect of Exercise of Redemption or Exchange      51  

Section 9.05

  Tax Treatment      52  

Section 9.06

  Other Redemption and Exchange Matters      52  

Article X CERTAIN OTHER MATTERS

     53  

Section 10.01

  PubCo Change of Control; PubCo Approved Recap Transaction      53  

Article XI LIMITATION ON LIABILITY, EXCULPATION AND INDEMNIFICATION

     55  

Section 11.01

  Limitation on Liability      55  

Section 11.02

  Exculpation and Indemnification      56  

Article XII DISSOLUTION AND TERMINATION

     59  

Section 12.01

  Dissolution      59  

Section 12.02

  Winding Up of the Company      60  

Section 12.03

  Termination      61  

Section 12.04

  Survival      61  

 

ii



--------------------------------------------------------------------------------

Article XIII MISCELLANEOUS

     61  

Section 13.01

  Expenses      61  

Section 13.02

  Further Assurances      61  

Section 13.03

  Notices      61  

Section 13.04

  Binding Effect; Benefit; Assignment      63  

Section 13.05

  Consent to Jurisdiction      63  

Section 13.06

  WAIVER OF JURY TRIAL      64  

Section 13.07

  Remedies      64  

Section 13.08

  Counterparts      65  

Section 13.09

  Entire Agreement; Amendment      65  

Section 13.10

  Severability      66  

Section 13.11

  Governing Law      66  

Section 13.12

  No Presumption      66  

Section 13.13

  Attorney-In-Fact      66  

Section 13.14

  Immunity Waiver      66  

 

Schedule A

   Member Schedule

Schedule 8.05(a)

  

Restrictions on Transfers

 

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of FOUNDATION TECHNOLOGY WORLDWIDE LLC, a Delaware limited
liability company (the “Company”), dated as of October 21, 2020 (the
“Restatement Date”), by and among the Company and the Members (as defined
below).

W I T N E S S E T H:

WHEREAS, the Company was formed as a limited liability company under the
Delaware Act (as defined below) pursuant to a certificate of formation (as
amended, the “Certificate”) which was executed and filed with the Secretary of
State of the State of Delaware on July 14, 2016;

WHEREAS, prior to the effectiveness of this Agreement, the Company was subject
to that certain Amended and Restated Limited Liability Company Agreement of the
Company, dated as of April 3, 2017 (the “A&R LLCA”, as amended by Amendment
No.1, dated August 29, 2017, Amendment No. 3, dated March 30, 2020, and the
Amendment No. 4 (as defined below), the “Prior Agreement”);

WHEREAS, on October 20, 2020, the Company adopted Amendment No. 4 to the A&R
LLCA (the “Amendment No.4”), and the transactions contemplated by the Amendment
No. 4 shall be deemed to have taken place immediately prior to the effectiveness
of this Agreement;

WHEREAS, McAfee Corp., a Delaware corporation (“PubCo”), a holding company that
holds, and will hold, as its sole material assets direct or indirect (through
one or more Subsidiaries) equity interests in the Company, has entered into an
underwriting agreement (i) to issue and sell to the several underwriters named
therein shares of its Class A Common Stock and (ii) to make a public offering of
such shares of Class A Common Stock (collectively, the “IPO”);

WHEREAS, in connection with the IPO, the Company has been party to a series of
transactions with PubCo and various other parties pursuant to which, among other
things, (i) the Company distributed 100% of the shares of McAfee Acquisition
Corp. (“MAC”) to its members in accordance with the Prior Agreement, following
the successive distribution of those shares from McAfee, LLC to the Company (the
“MAC Distribution”), and (ii) PubCo acquired (directly or indirectly) interests
in and become a Member of the Company; and

WHEREAS, the Members and the Company are amending and restating the Prior
Agreement to provide for, among other things, the management of the business and
affairs of the Company, the allocation of profits and losses among the Members,
the respective rights and obligations of the Members to each other and to the
Company and certain other matters described herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements made
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree to
amend and restate the Prior Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS AND USAGE

Section 1.01 Definitions.

(a) The following terms shall have the following meanings for the purposes of
this Agreement:

“A&R LLCA” has the meaning set forth in the recitals.

“Additional Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the issuance of new Units to such
Person after the Restatement Date.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in any of such Member’s Capital Accounts as of the end
of the relevant Fiscal Year, after giving effect to the following adjustments:

(a) credit to such Capital Account any amounts that such Member is deemed to be
obligated to restore pursuant to the penultimate sentence in Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(b) debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or through one or more intermediaries controls or is controlled by or
is under common control with the specified Person, (b) any Person who is a
general partner, managing member, managing director, manager, officer, director
or principal of the specified Person or (c) in the event that the specified
Person is a natural Person, a Member of the Immediate Family of such Person;
provided that the Company and each Subsidiary of the Company shall be deemed not
to be an Affiliate of the TPG Member, any Person that controls the TPG Member or
any Person with whom the Company or any such Subsidiary would otherwise be
Affiliated through Affiliation with the TPG Member or any Person that controls
the TPG Member; provided, further, that the Company and each Subsidiary of the
Company shall be deemed not to be an Affiliate of the Intel Member, any Person
that controls the Intel Member or any Person with whom the Company or any such
Subsidiary would otherwise be Affiliated through Affiliation with the Intel
Member or any Person that controls the Intel Member; provided, further, that the

 

2



--------------------------------------------------------------------------------

Company and each Subsidiary of the Company shall be deemed not to be an
Affiliate of the TB Member, any Person that controls the TB Member or any Person
with whom the Company or any such Subsidiary would otherwise be Affiliated
through Affiliation with the TB Member or any Person that controls the TB
Member. “Affiliated” and “Affiliation” shall have correlative meanings. As used
in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Affiliate Indemnitors” has the meaning set forth in Section 11.02(a)(ii)(A).

“Agreement” has the meaning set forth in the preamble.

“Amendment No. 4” has the meaning set forth in the recitals.

“Assignee” has the meaning set forth in Section 8.01(c).

“Assignor” has the meaning set forth in Section 8.01(b).

“Award Agreement” means one or more agreements, notices or other governing
documents (including adjustment agreements or notices, subscription agreements,
Equity Incentive Plans and investment plans) between a Service Provider Member
and/or any of his, her or its Affiliates, as applicable, on the one hand, and
the Company, on the other hand (in each case, as amended from time to time),
governing the issuance or other terms of any Units (or any interests which were
converted into or exchanged for such Units).

“Assignee” has the meaning set forth in Section 8.01(c).

“Assignor” has the meaning set forth in Section 8.01(b).

“Black-Out Period” means any “black-out” or similar period under PubCo’s
policies covering trading in PubCo’s securities by employees (including any
Trading Policy) to which the applicable Redeeming Member is subject (or will be
subject at such time as such Redeeming Member owns Class A Common Stock), which
period restricts the ability of such Redeeming Member to immediately resell
shares of Class A Common Stock to be delivered to such Redeeming Member in
connection with a Share Settlement.

“Business Day” means any day excluding Saturday, Sunday or any day which is a
legal holiday under the Laws of the State of California or the State of New York
or is a day on which banking institutions in the State of California or the
State of New York are closed.

“Capital Account” means the capital account established and maintained for each
Member pursuant to Section 5.02.

“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Carrying Value of any Property (other than money) contributed to
the Company with respect to any Units held or purchased by such Member.

 

3



--------------------------------------------------------------------------------

“Carrying Value” means, with respect to any Property (other than money), such
Property’s adjusted basis for U.S. federal income tax purposes, except as
follows:

(a) the initial Carrying Value of any such Property contributed by a Member to
the Company shall be the fair market value of such Property at the time of
contribution, as determined by the Managing Member; and

(b) the Carrying Values of all such assets may, as determined by the Managing
Member, be adjusted to equal their respective fair market values at the
following times: (i) immediately prior to the contribution of more than a de
minimis amount of money or other property to the Company by a new or existing
Member as consideration for an interest in the Company; (ii) immediately prior
to the distribution by the Company to a Member of more than a de minimis amount
of property (other than cash) in exchange for all or a portion of such Member’s
interest in the Company; (iii) immediately prior to the liquidation of the
Company within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g);
and (iv) in connection with a grant of an interest in the Company (other than a
de minimis interest) as consideration for the provision of services to or for
the benefit of the Company by an existing Member acting in a Member capacity or
by a new Member acting in a Member capacity or in anticipation of becoming a
Member; provided, however, that adjustments pursuant to clauses (i), (ii) or
(iv) of this paragraph need not be made if the Managing Member, with the consent
of each of the TPG Member and the Intel Member, reasonably determines that such
adjustments are not necessary or appropriate to reflect the relative economic
interests of the Members and that the absence of such adjustments does not
adversely and disproportionately affect any Member.

In the case of any asset of the Company that has a Carrying Value that differs
from its adjusted tax basis, the Carrying Value shall be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Net Income and Net Loss.

“Cash Settlement” means, with respect to any applicable Redemption, immediately
available funds in U.S. dollars in an amount equal to the number of Redeemed
Units subject thereto, multiplied by the Class A Unit Redemption Price.

“Certificate” has the meaning set forth in the recitals.

“Change of Control” has the meaning set forth in the Tax Receivable Agreement.

“Change of Control Exchange Date” has the meaning set forth in Section 10.01(a).

“Class A Common Stock” means Class A common stock, $0.001 par value per share,
of PubCo.

“Class A Unit” means a limited liability company interest in the Company,
designated herein as a “Class A Unit”.

 

4



--------------------------------------------------------------------------------

“Class A Unit Redemption Price” means, with respect to any Redemption, the price
for a share of Class A Common Stock (or any class of stock into which it has
been converted) on the Stock Exchange, as reported on bloomberg.com or such
other reliable source as determined by the Managing Member in good faith, at the
close of trading on the last full Trading Day immediately prior to the
Redemption, subject to appropriate and equitable adjustment for any stock
splits, reverse splits, stock dividends or similar events affecting the Class A
Common Stock. In the event the shares of Class A Common Stock are not publicly
traded at the time of a Redemption, then the Managing Member shall determine the
Class A Unit Redemption Price in good faith.

“Class B Common Stock” means Class B common stock, $0.001 par value per share,
of PubCo.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the preamble.

“Company Minimum Gain” means “partnership minimum gain” as defined in Treasury
Regulation Sections 1.704-2(b)(2) and 1.704-2(d).

“Company Representative” has, with respect to taxable periods during the
effectiveness of the Partnership Tax Audit Rules to the Company, the meaning
assigned to the term “partnership representative” in Section 6223 of the Code
and any Treasury Regulations or other administrative or judicial pronouncements
promulgated thereunder and, with respect to taxable periods before the
effectiveness of the Partnership Tax Audit Rules to the Company, the meaning
assigned to the term “tax matters partner” as defined in Code Section 6231(a)(7)
prior to its amendment by Title XI of the Bipartisan Budget Act of 2015, in each
case as appointed pursuant to Section 6.01(a).

“Contribution Agreements” means those certain Contribution and Exchange
Agreements entered on or around the date hereof, in accordance with the
Restructuring Agreement, pursuant to which shares of MAC are contributed
directly or indirectly to PubCo.

“Contribution Redemption” has the meaning set forth in Section 9.01(c).

“Covered Persons” has the meaning set forth in Section 11.02(a)(iii).

“Delaware Act” means the Delaware Limited Liability Company Act, as amended from
time to time.

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Carrying Value of an asset
differs from its adjusted basis for U.S. federal income tax purposes at the
beginning of such Fiscal Year, Depreciation shall be an amount that bears the
same ratio to such beginning Carrying Value as the U.S. federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Year bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for U.S. federal income tax purposes of an asset at the beginning
of such Fiscal Year is zero (0), Depreciation shall be determined with reference
to such beginning Carrying Value using any reasonable method selected by the
Managing Member.

 

5



--------------------------------------------------------------------------------

“Determination” has the meaning set forth in Section 3.03(d)(iv).

“DGCL” means the Delaware General Corporation Law, as amended from time to time.

“Direct Redemption” has the meaning set forth in Section 9.01(c).

“Dissolution Event” has the meaning set forth in Section 12.01(c).

“Economic PubCo Security” has the meaning set forth in Section 4.01(a).

“Election Notice” has the meaning set forth in Section 9.01(a).

“Equity Incentive Plan” means any equity incentive or similar plan, agreement or
arrangement adopted or entered into by the Company or PubCo that is effective on
or after the date hereof, including, the McAfee 2017 Management Incentive Plan
and the McAfee 2020 Omnibus Incentive Plan, in each case, as from time to time
amended and in effect.

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt or equity instrument
convertible, exchangeable or exercisable into any of the foregoing.

“Exchange” has the meaning set forth in Section 9.02.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Date” has the meaning set forth in Section 9.02.

“Exchange Notice” has the meaning set forth in Section 9.02.

“Exchange Right” has the meaning set forth in Section 9.02.

“Exchange Management Incentive Units” has the meaning set forth in Section 9.02.

“Exchanging Member” has the meaning set forth in Section 9.02.

“Exempted Person” means (i) the TPG Member, TPG, each of their respective
partners, shareholders, members, Affiliates, associated investment funds,
directors, officers, fiduciaries, managers, controlling Persons, employees and
agents and each of the partners, shareholders, members, Affiliates, associated
investment funds, directors, officers, fiduciaries, managers, controlling
Persons, employees and agents of each of the foregoing, excluding in each

 

6



--------------------------------------------------------------------------------

case the PubCo and the Company and any of their respective Subsidiaries and any
such Person that would qualify as an Exempted Person solely by reason of its
Affiliation or service relationship with the Company, or any of its respective
Subsidiaries, (ii) Intel and each of its shareholders, members, Affiliates,
directors and officers, excluding in each case PubCo and the Company and any of
their respective Subsidiaries and any such Person that would qualify as an
Exempted Person solely by reason of its Affiliation or service relationship with
the Company, or any of its respective Subsidiaries and (iii) the TB Member, TB,
each of their respective partners, shareholders, members, Affiliates, associated
investment funds, directors, officers, fiduciaries, managers, controlling
Persons, employees and agents and each of the partners, shareholders, members,
Affiliates, associated investment funds, directors, officers, fiduciaries,
managers, controlling Persons, employees and agents of each of the foregoing,
excluding in each case PubCo and the Company and any of its respective
Subsidiaries and any such Person that would qualify as an Exempted Person solely
by reason of its Affiliation or service relationship with the Company, or any of
its respective Subsidiaries; provided, that no Person who is an employee of
PubCo, the Company or any of their respective Subsidiaries shall be an Exempted
Person.

“Fair Market Value” means, as of any date, as to any Unit, the fair market value
of such Unit as reasonably determined in good faith by the Managing Member as of
the applicable reference date and which shall be calculated by reference to the
closing sale price of a share of Class A Common Stock as of the applicable
reference date (or, if the applicable reference date is not a Trading Day, the
last Trading Day preceding the applicable reference date).

“Fiscal Year” means the fiscal year of the Company, which shall be a 52- or
53-week fiscal year ending on the last Saturday of December (unless otherwise
determined by the Managing Member). Where the context requires (i.e., in
connection with tax compliance matters), references to “Fiscal Year” shall refer
to the taxable year of the Company, which shall be the same period as described
in the preceding sentence to the extent permitted by law.

“Governmental Authority” means any national, federal, state or local, whether
domestic or foreign, government, governmental entity, quasi-governmental entity,
court, tribunal, mediator, arbitrator or arbitral body, or any governmental
bureau, or any regulatory, administrative or other agency, or any political or
other subdivision, department or branch of any of the foregoing and the SEC, any
non-U.S. regulatory agency and any other regulatory authority or body (including
any state or provincial securities authority and any self-regulatory
organization) with jurisdiction over the Company or any of its Subsidiaries.

“Indemnified Person” has the meaning set forth in Section 11.02(a)(i).

“Initial Capital Account Balance” means, with respect to any Member, the
positive Capital Account balance of such Member as of the closing of the IPO,
the amount of which is set forth on the Member Schedule.

“Intel” means Intel Corporation, a Delaware corporation, and its successors.

“Intel Member” means, collectively, Intel Americas, Inc., and any of its
Subsidiaries or Affiliates or any of its or their respective successors.

 

7



--------------------------------------------------------------------------------

“Interest” means, with respect to any Person as of any time, such Person’s
membership interest in the Company as represented by the ownership of Units in
accordance with the terms of this Agreement, which includes the number of Units
such Person holds and such Person’s Capital Account balance.

“IPO” has the meaning set forth in the recitals.

“Law” means any foreign or domestic, national, federal, territorial, state or
local law (including common law), statute, treaty, regulation, ordinance, rule,
order, or permit, in each case having the force and effect of law, issued,
enacted, adopted, promulgated, implemented or otherwise put in effect by or
under the authority of any Governmental Authority, or any similar form of
binding decision or approval of, or binding determination by, or binding
interpretation or administration of any of the foregoing by, any Governmental
Authority.

“Lock-Up Securities” has the meaning set forth in Section 8.04.

“Liquidation” means a liquidation or winding up of the Company.

“MAC” has the meaning set forth in the recitals.

“MAC Distribution” has the meaning set forth in the recitals.

“Management Incentive Units” means any Units issued by the Company that are
designated as “Management Incentive Units.”

“Management Incentive Unit Return Threshold” has the meaning set forth in
Section 3.01(c).

“Managing Member” means (i) PubCo so long as PubCo has not withdrawn as the
Managing Member pursuant to Section 7.02 and (ii) any successor thereof
appointed as Managing Member in accordance with Section 7.02.

“Member” means any Person named as a Member of the Company on Schedule A (the
“Member Schedule”) and the books and records of the Company, as the same may be
amended from time to time to reflect any Person admitted as an Additional Member
or a Substitute Member, for so long as such Person continues to be a Member of
the Company.

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Treasury Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
“partner nonrecourse debt” (as defined in Treasury Regulation
Section 1.704-2(b)(4)) equal to the Company Minimum Gain that would result if
such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulation Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulation Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

8



--------------------------------------------------------------------------------

“Member of the Immediate Family” means, with respect to any natural Person,
(a) each parent, spouse (but not including a former spouse or a spouse from whom
such Unit Holder is legally separated) or child (including those adopted) of
such individual and (b) each trustee, solely in his or her capacity as trustee
and so long as such trustee is reasonably satisfactory to the Managing Member,
for a trust naming only one or more of the Persons listed in sub-clause (a) as
beneficiaries.

“Net Income” and “Net Loss” means, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such Fiscal Year, determined in accordance
with Section 703(a) of the Code (for this purpose, all items of income, gain,
loss, or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments (without duplication):

(a) any income of the Company that is exempt from U.S. federal income tax and
not otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of “Net Income” and “Net Loss” shall be added to such taxable
income or loss;

(b) any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated expenditures as described in Section 705(a)(2)(B) of the Code
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise
taken into account in computing Net Income and Net Loss pursuant to this
definition of “Net Income” and “Net Loss,” shall be subtracted from such taxable
income or loss;

(c) gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for U.S. federal income tax purposes shall be
computed by reference to the Carrying Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Carrying Value;

(d) in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of Depreciation;

(e) to the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing Net
Income or Net Loss;

(f) if the Carrying Value of any Company asset is adjusted in accordance with
clause (b) of the definition of Carrying Value, the amount of such adjustment
shall be taken into account in the taxable year of such adjustment as gain or
loss from the disposition of such asset for purposes of computing Net Income or
Net Loss; and

 

9



--------------------------------------------------------------------------------

(g) notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 5.04(b) shall not be taken into account
in computing Net Income and Net Loss.

The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Section 5.04(b) shall be determined by
applying rules analogous to those set forth in subparagraphs (a) through (e)
above.

“New Class A Units” means, with respect to any Exchanged Management Incentive
Unit, a number of Class A Units equal to the quotient of (a) the difference
between the Fair Market Value on the date of the Exchange and the
then-unsatisfied Management Incentive Unit Return Threshold applicable to such
Exchanged Management Incentive Unit, divided by (b) the Fair Market Value on the
date of the Exchange; provided, that if the number of New Class A Units
determined by the foregoing calculation is a negative number, it shall be deemed
to be zero (0).

“Non-Employee Directors” has the meaning set forth in Section 9.03(b).

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

“Notice” has the meaning set forth in Section 5.03(e)(ii).

“Officers” has the meaning set forth in Section 7.05(a).

“Partnership Tax Audit Rules” means Sections 6221 through 6241 of the Code, as
amended by Title XI of the Bipartisan Budget Act of 2015, together with any
final or temporary Treasury Regulations, Revenue Rulings, and case law
interpreting Sections 6221 through 6241 of the Code, as so amended (and any
analogous provision of state or local tax law).

“Percentage Interest” means, with respect to any Member, a fractional amount,
expressed as a percentage: (i) the numerator of which is the aggregate number of
Units owned of record by such Member and (ii) the denominator of which is the
aggregate number of Units issued and outstanding, in each case, determined as if
all Management Incentive Units were exchanged for New Class A Units. The sum of
the outstanding Percentage Interests of all Members shall at all times equal
100%.

“Permitted Loan” means any bona fide purpose (margin) or non-purpose loan.

“Permitted Pledge Transfer” means (i) any pledge, mortgage or hypothecation of
Units by the TPG Member, the Intel Member or the TB Member in connection with a
Permitted Loan and (ii) any Transfer by the TPG Member, the Intel Member or the
TB Member to the extent that all of the net proceeds of such sale are solely
used to satisfy a bona fide margin call (i.e., posted as collateral) pursuant to
a Permitted Loan, or repay a Permitted Loan to the extent necessary to satisfy a
bona fide margin call on such Permitted Loan or avoid a bona fide margin call on
such Permitted Loan, or in connection with a foreclosure or event of default
under a Permitted Loan.

 

10



--------------------------------------------------------------------------------

“Permitted Transferee” has the meaning set forth in Section 8.02.

“Person” means an individual, partnership (general or limited), corporation,
limited liability company, joint venture, association or other form of business
organization (whether or not regarded as a legal entity under applicable Law),
trust or other entity or organization, including a Governmental Authority.

“Prior Agreement” has the meaning set forth in the recitals.

“Profits Interest” means an interest in the Company that is intended to be
classified as a profits interest within the meaning of Internal Revenue Service
Revenue Procedures 93-27 and 2001-43 (or the corresponding requirements of any
subsequent guidance promulgated by the Internal Revenue Service or other Law)
for U.S. federal income tax purposes, including Management Incentive Units.

“Property” means an interest of any kind in any real or personal (or mixed)
property, including cash, and any improvements thereto, and shall include both
tangible and intangible property.

“PubCo” has the meaning set forth in the recitals.

“PubCo Approved Change of Control” means any Change of Control of PubCo that
meets the following conditions: (i) such Change of Control was approved by the
board of directors of PubCo prior to such Change of Control, (ii) the terms of
such Change of Control provide for the consideration for the Units (or shares of
Class A Common Stock into which such Units are or may be exchanged) in such
Change of Control to consist solely of (A) common equity securities of an issuer
listed on a national securities exchange in the United States and/or (B) cash,
and (iii) if such common equity securities, if any, would be Registrable
Securities (as defined in the Registration Rights Agreement) of such issuer for
any stockholder party to the Registration Rights Agreement, the issuer of such
listed equity securities has become a party thereto as a successor to PubCo
effective upon closing of such Change of Control.

“PubCo Approved Recap Transaction” has the meaning set forth in
Section 10.01(a).

“Record Date” means, with respect to any distribution pursuant to Article V, the
Business Day specified by the Managing Member for purposes of determining the
outstanding Units entitled to participate in such distribution.

“Redeeming Member” has the meaning set forth in Section 9.01(a).

“Redemption” has the meaning set forth in Section 9.01(a).

“Redemption Date” has the meaning set forth in Section 9.01(a).

“Redemption Notice” has the meaning set forth in Section 9.01(a).

“Redemption Right” has the meaning set forth in Section 9.01(a).

 

11



--------------------------------------------------------------------------------

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated on or about the date hereof, by and among PubCo and the other
Persons party thereto or that may become parties thereto from time to time, as
the same may be amended, restated, supplemented and/or otherwise modified, from
time to time.

“Regulatory Allocations” has the meaning set forth in Section 5.04(c).

“Relative Percentage Interest” means, with respect to any Member relative to
another Member or group of Members, a fractional amount, expressed as a
percentage, the numerator of which is the Percentage Interest of such Member;
and the denominator of which is (x) the Percentage Interest of such Member plus
(y) the aggregate Percentage Interest of such other Member or group of Members.

“Restatement Date” has the meaning set forth in the recitals.

“Restricted Period” has the meaning set forth in Section 8.04.

“Restrictive Covenant” means any restrictive covenants related to
confidentiality, non-competition, non-solicitation, no-hire, non-disparagement
and/or assignment of intellectual property rights for the benefit of the
Company, PubCo or any of their respective Affiliates.

“Restructuring” means the consummation of the transactions contemplated by the
Restructuring Agreement.

“Restructuring Agreement” means, that certain Master Restructuring Agreement,
dated as of the date hereof, by and among the Company, PubCo and other parties
thereto, as the same may be amended, restated, supplemented and/or otherwise
modified, from time to time.

“Revenue Procedure” has the meaning set forth in Section 5.03(e)(ii).

“Rule 144” means Rule 144 under the Securities Act (or any successor provision).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Service Provider Member” means any Member that holds Units that were issued in
connection with the performance of services as an employee or other service
provider to PubCo, the Company or any of their respective Subsidiaries
(including, for the avoidance of doubt, Class A Units that were purchased
pursuant to the terms of an Award Agreement with an employee or other service
provider), whether or not such Member continues to provide services on or after
the date hereof.

“Share Settlement” means, with respect to any applicable Redemption, a number of
shares of Class A Common Stock equal to the number of Redeemed Units, subject to
appropriate and equitable adjustment for any stock splits, reverse splits, stock
dividends or similar events affecting the Class A Common Stock.

 

12



--------------------------------------------------------------------------------

“Special TRA Payment” has the meaning set forth in the Amendment No. 4.

“Stock Exchange” means the Nasdaq Stock Market or other stock exchange on which
common equity securities of PubCo are listed for trading from time to time.

“Stockholders Agreement” means the Stockholders Agreement, dated as of the date
hereof, by and among PubCo and the other Persons party thereto or that may
become parties thereto from time to time, as the same may be amended, restated,
supplemented and/or otherwise modified, from time to time.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of limited liability company, partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association
or other business entity gains or losses or shall be or control any managing
director, general partner or board of managers of such limited liability
company, partnership, association or other business entity. For purposes hereof,
references to a “Subsidiary” of any Person shall be given effect only at such
times that such Person has one or more Subsidiaries.

“Substitute Member” means any Person admitted as a Member of the Company
pursuant to Section 8.03 in connection with the Transfer of then-existing Units
to such Person.

“Tax Distribution” means a distribution made by the Company pursuant to
Section 5.03(d)(i).

“Tax Distribution Amount” means, for a Member for a Fiscal Year or portion
thereof beginning on or after the date hereof, the amount determined by the
Managing Member to be sufficient such that such amount is at least equal to the
amount of the Member’s U.S. federal, state and local income tax liability with
respect to the net amount of taxable income and gain allocated to the Member for
such fiscal period (or as a result of any capital shifts or guaranteed payments
for the use of capital), determined by assuming (without regard to such Member’s
actual tax liability) that such income or gain, as applicable, is taxable to the
Member, with respect to Class A Units or Management Incentive Units, at the Tax
Rate, (i) assuming each Member’s sole asset is its Interest, (ii) without regard
to any tax deductions or basis adjustments of any Member arising under
Section 743 of the Code and the Treasury Regulations thereunder, (iii) in the
discretion of the Managing Member, assuming the Company is a “United States
shareholder” (within the meaning of Section 957 of the Code) treated as owning
the equity interests of any Subsidiary that is a “controlled foreign
corporation” (within the meaning of

 

13



--------------------------------------------------------------------------------

Section 957 of the Code), and (iv) taking into account the deductibility, if
any, of state and local taxes (subject to the limitations in Sections 67 and 68
of the Code) and adjusted to the extent necessary to calculate federal, state
and local tax liability separately so as to take into account the limitations
under Section 163 of the Code and the calculation under the applicable state and
local tax Laws of taxable income and taxable losses (and the extent to which
such losses may offset such income). The Tax Distribution Amount with regard to
a Member for a Fiscal Year (or portion thereof) shall also be increased without
duplication by the amount of any liability (calculated using the assumptions in
this definition) arising from an election by the Company or any of its
Subsidiaries pursuant to Section 6226 of the Code or any analogous election
under state or local tax Laws. The Tax Distribution Amount with respect to the
Managing Member and its wholly-owned Subsidiaries, in the aggregate, for a
Fiscal Year (or portion thereof) shall in no event be less than an amount that
will enable the Managing Member and its wholly-owned Subsidiaries to meet their
tax obligations for that Fiscal Year (or portion thereof).

“Tax Rate” means the highest marginal U.S. federal income tax rate then in
effect (including any tax on “net investment income”), and a state and local
income tax rate equal to the highest marginal rate then in effect for an
individual, or (if higher) a corporation, that is a resident of San Francisco,
California, increased if necessary to apply alternative minimum tax rates and
rules in years in which the alternative minimum tax applies (or would apply
based on the assumptions stated herein) to either an individual or a
corporation.

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
or around the date hereof, by and among PubCo, the Company and the other Persons
party thereto, as the same may be amended, restated, supplemented and/or
otherwise modified, from time to time.

“TB” means Thoma Bravo, L.P.

“TB Affiliated Fund” means each corporation, trust, limited liability company,
general or limited partnership or other entity controlling or under common
control with the TB Member.

“TB Member” means collectively, Thoma Bravo Fund XII AIV, L.P., a Delaware
limited partnership, Thoma Bravo Executive Fund XII AIV, L.P., a Delaware
limited partnership, Thoma Bravo Executive Fund XII-A AIV, L.P., a Delaware
limited partnership, and Thoma Bravo Partners XII AIV, LP, a Delaware limited
partnership.

“Termination of Service” with respect to a Service Provider Member means the
date he or she ceases to be an employee or other service provider of PubCo, the
Company and their respective Subsidiaries. The Managing Member, in its sole
discretion, shall determine the effect of all matters and questions relating to
any Termination of Service, including whether a Termination of Service has
occurred and all questions of whether particular leaves of absence constitutes a
Termination of Service. For purposes of this Agreement, unless the Managing
Member expressly determines otherwise, a Service Provider Member’s
employee-employer relationship or consultancy relationship with PubCo, the
Company and their respective Subsidiaries shall be deemed to be terminated in
the event that the Subsidiary employing or contracting him or her ceases to
remain a Subsidiary of PubCo or the Company, as applicable, following any
merger, sale of stock or other corporate transaction or event (including a
spin-off).

 

14



--------------------------------------------------------------------------------

“TPG” means TPG Global, LLC.

“TPG Affiliated Fund” means each corporation, trust, limited liability company,
general or limited partnership or other entity controlling or under common
control with the TPG Member.

“TPG Member” means, collectively, TPG VII Manta Holdings II, L.P., a Delaware
limited partnership, and TPG VII Manta AIV Co-Invest, L.P., a Delaware limited
partnership.

“Trading Day” means a day on which the Stock Exchange is open for the
transaction of business (unless such trading shall have been suspended for the
entire day).

“Trading Policy” means any exchange and/or insider trading policy established by
PubCo with respect to employees or other service providers of PubCo, the Company
or any of their respective Subsidiaries, as may be amended from time to time.

“Transaction Documents” means the Registration Rights Agreement, Restructuring
Agreement, Stockholders Agreement, Tax Receivable Agreement and any applicable
Award Agreement(s).

“Transfer” means, when used as a noun, any direct or indirect, voluntary or
involuntary, sale, disposition, hypothecation, mortgage, gift, pledge,
assignment, attachment, or any other transfer (including the creation of any
derivative or synthetic interest, including a participation or other similar
interest or any lien or encumbrance) and, when used as a verb, voluntarily
(whether in fulfillment of contractual obligation or otherwise) to directly or
indirectly sell, dispose, hypothecate, mortgage, gift, pledge, assign, attach,
or otherwise transfer (including by creating any derivative or synthetic
interest or any lien or encumbrance) or any other similar participation or
interest, in any case, whether by operation of Law or otherwise, and shall
include any transaction that is treated as a “transfer” within the meaning of
Treasury Regulations Section 1.7704-1; and “Transferred,” “Transferee” and
“Transferor” shall each have a correlative meaning; provided, that “Transfer”
shall be deemed not to include any issuance or other transfer of Equity
Securities issued by PubCo for so long as PubCo is treated as a corporation for
U.S. federal income tax purposes.

“Transferor Member” has the meaning set forth in Section 5.02(b).

“Treasury Regulations” means the regulations promulgated under the Code.

“Unit Holder” means a Person in regard to such Person’s interest in a Unit (or
portion thereof) or Units, as applicable.

 

15



--------------------------------------------------------------------------------

“Units” means Class A Units, Management Incentive Units or any other type, class
or series of limited liability company interests in the Company designated by
the Company after the date hereof in accordance with this Agreement; provided,
that any type, class or series of Units shall have the designations, preferences
and/or special rights set forth or referenced in this Agreement, and the limited
liability company interests of the Company represented by such type, class or
series of Units shall be determined in accordance with such designations,
preferences and/or special rights.

“Unvested” means, on any date of determination and with respect to any Class A
Unit, Management Incentive Unit or other Unit, that such Unit is not “vested” in
accordance with the Award Agreement(s) or other documents governing such Unit.

“Withholding Advances” has the meaning set forth in Section 5.06(b).

Section 1.02 Other Definitional and Interpretative Provisions. The definitions
in Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “hereof”, “herein”
and “hereunder” and words of like import used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
The captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles,
Sections and Schedules are to Articles, Sections and Schedules of this Agreement
unless otherwise specified. All Schedules annexed hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein. Any capitalized terms used in any Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. The terms “clause(s)” and “subparagraph(s)” shall be
used herein interchangeably. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. Unless otherwise expressly provided herein,
any agreement or instrument defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement or instrument as from
time to time amended, modified, supplemented or restated, including by waiver or
consent, and references to all attachments thereto and instruments incorporated
therein. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively. Unless otherwise
expressly provided herein, any statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such statute as from
time to time amended, modified, supplemented or restated, including by
succession of comparable successor statutes and any rules or regulations
promulgated thereunder. Unless otherwise expressly provided herein, when any
approval, consent or other matter requires any action or approval of any group
of Members, including any holders of any class of Units, such approval, consent
or other matter shall require the approval of a majority in interest of such
group of Members. Except to the extent otherwise expressly provided herein, all
references to any Member shall be deemed to refer solely to such Person in its
capacity as such Member and not in any other capacity.

 

16



--------------------------------------------------------------------------------

ARTICLE II

THE COMPANY

Section 2.01 Continuation of the Company. The Members hereby agree to continue
the Company as a limited liability company pursuant to the Delaware Act, upon
the terms and subject to the conditions set forth in this Agreement. The
authorized officer or representative, as an “authorized person” within the
meaning of the Delaware Act, shall file and record any amendments and/or
restatements to the Certificate and such other certificates and documents (and
any amendments or restatements thereof) as may be required under the Laws of the
State of Delaware and of any other jurisdiction in which the Company may conduct
business. The authorized officer or representative shall, on request, provide
the Managing Member, the TPG Member, the Intel Member and the TB Member with
copies of each such document as filed and recorded. The Members hereby agree
that the Company and its Subsidiaries shall be governed by the terms and
conditions of this Agreement and, except as provided herein, the Delaware Act.

Section 2.02 Name. The name of the Company shall be Foundation Technology
Worldwide LLC. The Managing Member may change the name of the Company in its
sole discretion and shall have the authority to execute, acknowledge, deliver,
file and record such further certificates, amendments, instruments and
documents, and to do all such other acts and things, as may be required by Law
or necessary or advisable to effect such change.

Section 2.03 Term. The term of the Company began on July 14, 2016, the date the
Certificate was filed with the Secretary of State of the State of Delaware, and
the Company shall have perpetual existence unless sooner dissolved and its
affairs wound up as provided in Article XII.

Section 2.04 Registered Agent and Registered Office. The registered office
required to be maintained by the Company in the State of Delaware pursuant to
the Delaware Act will initially be the office and the agent so designated on the
Certificate. The Company may, upon compliance with the applicable provisions of
the Delaware Act, change its registered office or registered agent from time to
time in the determination of the Managing Member.

Section 2.05 Purposes. Subject to the limitations contained elsewhere in this
Agreement, the Company is formed for the object and purpose of, and the nature
of the business to be conducted and promoted by the Company is, engaging in any
lawful act or activity for which limited liability companies may be formed under
the Delaware Act and engaging in any and all activities necessary, advisable,
convenient or incidental thereto. The Company shall have all powers permitted
under applicable Laws to do any and all things deemed by the Managing Member to
be necessary or desirable in furtherance of the purposes of the Company.

Section 2.06 Powers of the Company. The Company will possess and may exercise
all of the powers and privileges granted by the Delaware Act or by any other Law
together with such powers and privileges as are necessary, advisable, incidental
or convenient to, or in furtherance of the conduct, promotion or attainment of
the business purposes or activities of the Company.

 

17



--------------------------------------------------------------------------------

Section 2.07 Partnership Tax Status. The Members intend that the Company shall
be treated as a partnership for federal, state and local tax purposes to the
extent such treatment is available, and agree to take (or refrain from taking)
such actions as may be necessary to receive and maintain such treatment and
refrain from taking any actions inconsistent therewith.

Section 2.08 Regulation of Internal Affairs. The internal affairs of the Company
and the conduct of its business shall be regulated by this Agreement, and to the
extent not provided for herein, shall be determined by the Managing Member.

Section 2.09 Ownership of Property. Legal title to all Property conveyed to, or
held by, the Company or its Subsidiaries shall reside in the Company or its
Subsidiaries, as applicable, and shall be conveyed only in the name of the
Company or its Subsidiaries, as applicable, and no Member or any other Person,
individually, shall have any ownership of such Property.

ARTICLE III

UNITS; MEMBERS; BOOKS AND RECORDS; REPORTS

Section 3.01 Units; Admission of Members.

(a) Each Member’s ownership interest in the Company shall be represented by
Units, which may be divided into one or more types, classes or series, or
subseries of any type, class or series, with each type, class or series, or
subseries thereof, having the rights and privileges, set forth in this
Agreement.

(b) The Managing Member shall have the right to authorize and cause the Company
to issue an unlimited number of Class A Units. The Company may only issue
additional Management Incentive Units to the extent such issuance is approved in
writing by the Managing Member, the TPG Member and the Intel Member. The number
and type of Units issued to each Member shall be set forth opposite such
Member’s name on the Member Schedule. The Member Schedule shall be maintained by
the Managing Member on behalf of the Company in accordance with this Agreement.
When any Units or other Equity Securities of the Company are issued,
repurchased, redeemed, converted or Transferred in accordance with this
Agreement, the Member Schedule shall be amended by the Managing Member to
reflect such issuance, repurchase, redemption, conversion or Transfer, the
admission of Additional Members or Substitute Members and the resulting
Percentage Interest of each Member. The Managing Member may from time to time
redact the Member Schedule in its sole discretion and no Person other than the
Managing Member, the TPG Member, the Intel Member and the TB Member shall have a
right to review the unredacted Member Schedule, unless otherwise required by
applicable Law. Following the date hereof, no Person shall be admitted as a
Member and no additional Units shall be issued except as expressly provided
herein. Fractional Units are hereby expressly permitted.

 

18



--------------------------------------------------------------------------------

(c) The Class A Units and Management Incentive Units may be subject to vesting
and other terms and conditions as set forth in an Award Agreement (or Award
Agreements). Each Management Incentive Unit shall be subject to a return
threshold (the “Management Incentive Unit Return Threshold”), which shall be,
for each Management Incentive Unit that is intended to constitute a Profits
Interest for U.S. federal income tax purposes, an amount not less than the
amount determined by the Managing Member to be necessary to cause such
Management Incentive Unit to constitute a Profits Interest, as set forth on the
Member Schedule. Each Management Incentive Unit that is intended to constitute a
Profits Interest shall have an initial Capital Account at the time of its
issuance equal to zero dollars ($0.00).

(d) The Managing Member may cause the Company to authorize and issue from time
to time such other Units or other Equity Securities of any type, class or
series, in each case, having the designations, preferences and/or special rights
as may be determined by the Managing Member. Such Units or other Equity
Securities may be issued pursuant to such agreements as the Managing Member
shall approve in its discretion. When any such other Units or other Equity
Securities are authorized and issued, the Member Schedule and this Agreement
shall be amended by the Managing Member to reflect such additional issuances and
the resulting dilution, which shall be borne pro rata by all Members based on
their Class A Units and Management Incentive Units (taking into account the
applicable unsatisfied Management Incentive Unit Return Thresholds).

(e) Unvested Class A Units and Unvested Management Incentive Units shall be
subject to the terms of this Agreement and any applicable Award Agreement(s).
Unvested Class A Units and Unvested Management Incentive Units that fail to vest
and are forfeited by the applicable Member shall be cancelled by the Company
(and shares of Class B Common Stock held by the applicable Member shall be
cancelled, in each case for no consideration) and shall not be entitled to any
distributions pursuant to Section 5.03.

(f) Unless the Managing Member otherwise directs, Units will not be represented
by certificates.

Section 3.02 Additional Members.

(a) No Person to whom any Units are issued pursuant to this Agreement shall be
admitted as a Member hereunder or acquire any rights hereunder, including any
voting rights or the right to receive distributions and allocations in respect
of the issued Units, unless (i) such Units are issued in compliance with the
provisions of this Agreement and (ii) such recipient shall have executed and
delivered to the Company such instruments as the Managing Member deems necessary
or desirable, in its reasonable discretion, to effectuate the admission of such
recipient as a Member and to confirm the agreement of such recipient to be bound
by all the terms and provisions of this Agreement. Upon complying with the
immediately preceding sentence, without the need for any further action of any
Person, a recipient shall be deemed admitted to the Company as a Member.

 

19



--------------------------------------------------------------------------------

Section 3.03 Tax and Accounting Information.

(a) Accounting Decisions and Reliance on Others. All decisions as to accounting
matters, except as otherwise specifically set forth herein, shall be made by the
Managing Member in accordance with Law and with accounting methods followed for
U.S. federal income tax purposes. In making such decisions, the Managing Member
may rely upon the advice of the independent accountants of the Company.

(b) Records and Accounting Maintained. For financial reporting purposes, unless
otherwise determined by PubCo’s audit committee, the books and records of the
Company shall be kept on the accrual method of accounting applied in a
consistent manner and shall reflect all Company transactions. For tax purposes,
the books and records of the Company shall be kept on the accrual method. The
Fiscal Year of the Company shall be used for financial reporting and, to the
extent permitted by applicable law, for U.S. federal income tax purposes.

(c) Financial Reports.

(i) The books and records of the Company shall be audited as of the end of each
Fiscal Year by the same accounting firm that audits the books and records of
PubCo (or, if such firm declines to perform such audit, by an accounting firm
selected by the Managing Member).

(ii) In the event that neither PubCo nor the Company is required to file an
annual report on Form 10-K or quarterly report on Form 10-Q, the Company shall
deliver, or cause to be delivered, the following to each of the Intel Member, TB
Member and TPG Member:

(A) not later than ninety (90) days after the end of each Fiscal Year of the
Company, a copy of the audited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such Fiscal Year and the related statements of
operations and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous year, all in reasonable detail;
and

(B) not later than forty-five (45) days or such later time as permitted under
applicable securities law after the end of each of the first three fiscal
quarters of each Fiscal Year, the unaudited consolidated balance sheet of the
Company and its Subsidiaries, and the related statements of operations and cash
flows for such quarter and for the period commencing on the first day of the
Fiscal Year and ending on the last day of such quarter.

(d) Tax Returns.

(i) The Company shall cause to be prepared and timely filed all federal, state,
local and foreign tax returns (including information returns) of the Company and
its Subsidiaries which are required to be filed. Upon written request of the TPG
Member, the Intel Member or the TB Member, for a purpose reasonably related to
such Member’s interest in the Company, the Company shall furnish to such Member
a copy of such tax return.

 

20



--------------------------------------------------------------------------------

(ii) The Company shall furnish to the Managing Member, the TPG Member, the Intel
Member and the TB Member (a) as soon as reasonably practicable after the end of
each Fiscal Year, all information concerning the Company and its Subsidiaries
reasonably required for the preparation of tax returns of such Members (or any
beneficial owner(s) of such Member), including a report (including Schedule K-1)
indicating such Member’s share of the Company’s taxable income, gain, credits,
losses and deductions for such year, in sufficient detail to enable such Member
to prepare its federal, state and other tax returns; provided, that the Managing
Member shall (i) cause the Company to deliver to such Member a draft Schedule
K-1 within ninety (90) days after the end of each Fiscal Year and (ii) use
commercially reasonable efforts to provide estimates of such other information,
which estimates the Managing Member in good faith believes to be reasonable,
(b) as soon as reasonably practicable after the close of the relevant fiscal
period, such information concerning the Company as is required to enable such
Member (or any beneficial owner of such Member) to pay estimated taxes and
(c) as soon as reasonably practicable after a request by such Member, such other
information concerning the Company and its Subsidiaries that is reasonably
requested by such Member for compliance with its tax obligations (or the tax
obligations of any beneficial owner(s) of such Member) or for tax planning
purposes. These rights with respect to the Managing Member, the TPG Member, the
Intel Member and the TB Member shall survive such Member becoming a former
Member.

(iii) The Company shall provide each Member other than the Managing Member, the
TPG Member, the Intel Member and the TB Member, as soon as reasonably
practicable after the end of each fiscal year a Schedule K-1, indicating such
Member’s share of the Company’s taxable income, gain, credits, losses and
deductions for such year, in sufficient detail to enable such Member to prepare
its federal, state and other tax return; provided, that the Managing Member
shall cause the Company to deliver to such Member a draft Schedule K-1 within
ninety (90) days after the end of each Fiscal Year.

(iv) Notwithstanding anything to the contrary in this Agreement, PubCo shall,
and shall cause each of its Subsidiaries (including the Company) to, file its
tax returns in accordance with the tax treatment described in Section 8.10 of
the Subscription Agreement, dated as of September 8, 2016, by and among the
Company, Intel Corporation and TPG VII Manta Holdings L.P. and to not take any
position inconsistent with such tax treatment in any tax audit or similar
proceeding or exam (except upon a contrary Determination, as defined in the Tax
Receivable Agreement).

(e) Inconsistent Positions. Unless a Member provides prior written notice to the
Company, such Member will not take a position on such Member’s U.S. federal
income tax return, in any claim for refund or in any administrative or legal
proceedings that is inconsistent with this Agreement or with any information
return filed by the Company.

Section 3.04 Books and Records. The Company shall keep full and accurate books
of account and other records of the Company at its principal place of business.
No Member (other than the Managing Member, the TPG Member and the Intel Member)
shall have any right (except as otherwise explicitly accorded to a Member
hereunder or under any other applicable agreement) to inspect the books and
records of PubCo, the Company or any of its Subsidiaries, and each Member (other
than the Managing Member, the TPG Member and the Intel Member) hereby waives its
rights under Section 18-305(a) of the Delaware Act to the greatest extent
permitted by applicable Law.

 

21



--------------------------------------------------------------------------------

ARTICLE IV

COMPANY OWNERSHIP; RESTRICTIONS ON COMPANY UNITS

Section 4.01 Company Ownership.

(a) Except in connection with Redemptions or Exchanges in accordance with
Article IX, pursuant to the Restructuring Agreement (and the transactions
contemplated thereby), or as otherwise determined by the Managing Member with
the approval of the TPG Member and the Intel Member, if at any time PubCo issues
a share of Class A Common Stock or any other Equity Security of PubCo entitled
to any economic rights (including in the IPO) (an “Economic PubCo Security”),
(i) the Company shall issue to PubCo (or a wholly-owned Subsidiary of PubCo that
PubCo designates) an equal number (or such other number as determined by the
Managing Member in good faith to reflect the respective economic entitlements of
the applicable Equity Securities) of Class A Units (if PubCo issues shares of
Class A Common Stock) or such other Equity Securities (if PubCo issues Economic
PubCo Securities other than a share of Class A Common Stock) corresponding to
the Economic PubCo Security, with substantially the same rights to dividends and
distributions (including distributions on liquidation) and other economic rights
as those of such Economic PubCo Security and (ii) in exchange for the issuances
in the foregoing clause (i), the net proceeds or contributed proceeds or other
assets received by PubCo with respect to the corresponding issuance of Class A
Common Stock or other Economic PubCo Securities, if any, shall be concurrently
contributed by PubCo directly or indirectly to the Company, it being understood
that, if PubCo or any of its Subsidiaries acquires the equity of any entity
treated as a domestic corporation for U.S. federal income tax purposes, PubCo or
such Subsidiary, as applicable, will, subject to non-Tax commercial objectives
(other than reducing payment obligations under the Tax Receivable Agreement),
use its reasonable best efforts to restructure such acquired entity so that, for
U.S. federal income tax purposes, the operating assets and liabilities of such
entity are contributed, for U.S. federal income tax purposes, to the Company in
a manner that minimizes the amount of equity interests in domestic corporations,
for U.S. federal income tax purposes, that the Company owns, directly or
indirectly.

(b) Notwithstanding Section 4.01(a), this Article IV shall not apply (i) to the
issuance and distribution to holders of shares of PubCo Common Stock of rights
to purchase Equity Securities of PubCo under a “poison pill” or similar
shareholders rights plan (it being understood that upon a Redemption involving a
Share Settlement or an Exchange under Article IX, the shares of Class A Common
Stock and/or Class B Common Stock, as the case may be, issued therein will be
issued together with a corresponding right) or (ii) to the issuance under any
Equity Incentive Plan, the McAfee Employee Stock Purchase Plan or any other
employee benefit plan sponsored or maintained by PubCo, of any Equity
Securities, warrants, restricted stock units, options or other rights to acquire
Equity Securities of PubCo or rights or property that are not themselves capital
stock of PubCo but may be converted into or settled in Equity Securities of
PubCo, but shall in each of the foregoing cases apply to the issuance of capital
stock of PubCo upon the exercise or settlement of such warrants, restricted
stock units, options, rights or property.

 

22



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, in the event that shares of
unvested Class A Common Stock issued to holders of Management Incentive Units in
connection with their direct or indirect contribution of equity of MAC to PubCo
are canceled, (a) the number of Class A Units owned by PubCo and its
wholly-owned Subsidiaries shall not be reduced and (b) the number of Class A
Units owned by PubCo and its wholly-owned Subsidiaries shall not be increased to
reflect the issuance of additional shares of Class A Common Stock pursuant to
the Contribution Agreements.

Section 4.02 Restrictions on Units.

(a) Except as expressly permitted by Section 4.01 or as otherwise determined by
the Managing Member with the consent of each of the TPG Member and the Intel
Member, the Company may not issue any additional Class A Units or any other
Equity Securities to PubCo or any of its Subsidiaries, unless substantially
simultaneously therewith PubCo issues, including in connection with a stock
dividend, or sells an equal number (or such other number as determined by the
Managing Member in good faith to reflect the respective economic entitlements of
the applicable Equity Securities) of shares of Class A Common Stock or other
Equity Securities of PubCo with substantially the same rights to dividends and
distributions (including distributions upon liquidation of PubCo) and other
economic rights as the Equity Securities issued by the Company.

(b) Except as otherwise determined by the Managing Member with the consent of
each of the TPG Member and the Intel Member, (i) neither PubCo nor any of its
Subsidiaries may redeem, repurchase or otherwise acquire any shares of Class A
Common Stock unless substantially simultaneously therewith the Company redeems,
repurchases or otherwise acquires from PubCo (or such Subsidiary, as applicable)
an equal number of Class A Units for the same price per security and
(ii) neither PubCo nor any of its Subsidiaries may redeem or repurchase any
other Equity Securities of PubCo unless substantially simultaneously therewith,
the Company redeems or repurchases from PubCo (or such Subsidiary, as
applicable) an equal number (or such other number as determined by the Managing
Member in good faith to reflect the respective economic entitlements of the
applicable Equity Securities) of Equity Securities of the Company of a
corresponding class or series with substantially the same rights to dividends
and distributions (including distributions upon liquidation) or other economic
rights as those of such Equity Securities of PubCo for the same price per
security (or such other price as determined by the Managing Member in good faith
to reflect the respective economic entitlements of the applicable Equity
Securities). Except as otherwise determined by the Managing Member with the
consent of each of the TPG Member and the Intel Member or as provided in
Section 4.03 below, the Company may not redeem, repurchase or otherwise acquire
Class A Units or other Equity Securities of the Company from PubCo or any of its
Subsidiaries, unless substantially simultaneously therewith PubCo redeems,
repurchases or otherwise acquires an equal number (or such other number as
determined by the Managing Member in good faith to reflect the respective
economic entitlements of the applicable Equity Securities) of shares of Class A
Common Stock or other applicable Equity Securities of PubCo with substantially
the same rights to dividends and distributions (including distributions upon
liquidation of PubCo) and other economic rights as the Equity Securities issued
by the Company for a corresponding price per security (or such other price as
determined by the Managing Member in good faith to reflect the respective
economic entitlements of the applicable Equity Securities) from holders

 

23



--------------------------------------------------------------------------------

thereof. Notwithstanding the immediately preceding sentence, to the extent that
any consideration payable by PubCo in connection with the redemption or
repurchase of any shares or other Equity Securities of PubCo is or consists (in
whole or in part) of shares or such other Equity Securities (including, for the
avoidance of doubt, in connection with the net exercise of an option or warrant,
the net settlement of a restricted stock unit or net withholding with respect to
restricted stock), then redemption or repurchase of the corresponding Equity
Securities of the Company shall be effectuated in an equivalent manner.

(c) Except as otherwise determined by the Managing Member with the approval of
the TPG Member and the Intel Member (or pursuant to the Restructuring
Agreement), if at any time an Economic PubCo Security is forfeited (e.g., due to
the forfeiture of a restricted Economic PubCo Security in connection with a
termination of employment or other service or the failure to meet applicable
performance conditions), PubCo (or a Subsidiary of PubCo that PubCo designates)
shall automatically forfeit an equal number (or such other number as determined
by the Managing Member in good faith to reflect the respective economic
entitlements of the applicable Economic PubCo Security) of Class A Units (if
restricted shares of Class A Common Stock are forfeited) or such other Equity
Securities (if other restricted Economic PubCo Securities are forfeited)
simultaneously with the forfeiture of the applicable Economic PubCo Security.

(d) Except as otherwise determined by the Managing Member with the consent of
each of the TPG Member and the Intel Member, (i) the Company shall not in any
manner effect any subdivision (by any stock or Unit split, stock or Unit
dividend or distribution, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse stock or Unit split, reclassification,
reorganization, recapitalization or otherwise) of the outstanding Equity
Securities of the Company unless accompanied by a substantively identical
subdivision or combination, as applicable, of the outstanding Equity Securities
of PubCo, with corresponding changes made with respect to any other exchangeable
or convertible securities, and (ii) PubCo shall not in any manner effect any
subdivision (by any stock split, stock dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock split, reclassification, reorganization, recapitalization or
otherwise) of the outstanding Class A Common Stock unless accompanied by a
substantively identical subdivision or combination, as applicable, of the
outstanding Equity Securities of the Company, with corresponding changes made
with respect to any other exchangeable or convertible securities.
Notwithstanding any other provision of this Section 4.02, but subject to
Section 4.02(e), PubCo shall be permitted to pay a dividend to its shareholders
consisting of a number of shares of Class A Common Stock or other Equity
Securities equal to the number of Class A Units (or Equity Securities, as
applicable) the Company issues to PubCo or any of PubCo’s wholly owned
Subsidiaries in exchange for a contribution of cash or other property by such
Persons to the Company where the Managing Member reasonably determines that such
cash or other property is not attributable to proceeds received by PubCo from an
issuance of Equity Securities of PubCo (with (i) the number of Class A Units
issued by the Company to PubCo or its Subsidiaries equal to the quotient
obtained by dividing (x) the amount of cash and the fair market value (as
reasonably determined by the Managing Member) of other property contributed by
such Persons to the Company by (y) the last closing sale price of a share of
Class A Common Stock on the Trading Day immediately preceding the date of the
contribution, or such other amount of Class A Units as approved by the TPG
Member and the Intel Member, and (ii) the number of other Equity Securities
issued by the Company to PubCo or its Subsidiaries calculated by the Managing
Member in good faith and approved by the TPG Member and the Intel Member).

 

24



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, except as
contemplated by the Restructuring Agreement or with respect to cash balances of
any entity PubCo acquires pursuant thereto, which cash PubCo shall use to
directly or indirectly acquire Equity Securities of the Company, if PubCo
acquires or holds cash in excess of any monetary obligations it reasonably
anticipates (including as a result of the receipt of distributions pursuant to
Section 5.03(d) for any period in excess of PubCo’s (x) actual tax liabilities
and (y) current obligations under the Tax Receivable Agreement, for such
period), PubCo may not use such excess cash amount to acquire Equity Securities
in the Company without the prior written consent of the TPG Member and the Intel
Member.

Section 4.03 Call Rights/Mandatory Redemption Rights.

(a) Company Call Option/Mandatory Redemption Rights. Upon the Termination of
Service of any Service Provider Member for any reason (including by reason of
death, disability, retirement or voluntary resignation) other than a Termination
of Service for “Cause” (as defined in the applicable Award Agreement) (or a
voluntary Termination of Service by the Service Provider Member at a time when
the Company or any of its Affiliates could terminate the Service Provider Member
for “Cause”), subject to any limitations set forth in an applicable Award
Agreement, the Company may, within one hundred eighty days (180) days following
the later to occur of (x) such Termination of Service or (y) the date that is
six (6) months plus one (1) day following the latest date on which any of the
Service Provider Member’s Units vested, repurchase the vested portion thereof
(whether or not held by the Service Provider Member or a direct or indirect
Transferee of such vested portion) for cash or a note payable (or in any other
medium provided for in an applicable Award Agreement) at their Fair Market Value
determined on the date that notice of the repurchase is provided to the Service
Provider Member or may require the Service Provider Member to redeem such Units
in accordance with the applicable provisions of Article IX on the date that a
notice of mandatory redemption is provided. In addition, subject to any
limitations set forth in an applicable Award Agreement, in the event that the
Service Provider Member commences employment or a service relationship that is
competitive with the Company or any of its Affiliates, other than an Affiliate
of the Company, that is not in violation of the Restrictive Covenants, the
Company may, within one hundred eighty (180) days following the later to occur
of (a) the date on which the Company obtained actual knowledge of the
commencement of such employment or other service relationship or (b) the date
that is six (6) months plus one (1) day following the latest date on which any
of the Service Provider Member’s Units vested, repurchase the vested portion
thereof (whether or not held by Service Provider Member or a direct or indirect
Transferee of such vested portion) for cash at their Fair Market Value
determined on the date that notice of the repurchase is provided to the Service
Provider Member or may require the Service Provider Member to redeem such Units
in accordance with the applicable provisions of Article IX on the date that a
notice of mandatory redemption is provided. Such repurchase or mandatory
redemption shall be closed promptly after the Company provides written notice of
its desire to repurchase the vested portion of the applicable Units or cause
such vested portion to be redeemed. Each Service Provider Member agrees, at any
time after the granting of a Unit, to execute, and to cause any Permitted
Transferee to execute, any documents (including a power of attorney) determined
by the Managing Member in good faith to be necessary or appropriate to give
effect to the Company’s repurchase right or mandatory redemption right described
in this Section 4.03(a).

 

25



--------------------------------------------------------------------------------

(b) Forfeiture. For avoidance of doubt, subject to any limitations set forth in
an applicable Award Agreement, upon a Termination of Service for “Cause” (as
defined in the applicable Award Agreement) (or a voluntary termination by the
Service Provider Member at a time when the Company or any of its Affiliates
could terminate the Service Provider Member for “Cause”) or upon the material
violation of an applicable Restrictive Covenant, which breach, to the extent
such breach is susceptible to cure, is not cured within thirty (30) days after
such Service Provider Member receives written notice from the Company of the
same, the Service Provider Member’s Unit(s) (including all portions thereof)
(whether or not held by the Service Provider Member or a direct or indirect
Transferee of such Unit(s)) shall be immediately forfeited for no consideration.
For the avoidance of doubt, upon a Termination of Service or termination of
“Employment” of a Service Provider Member, all Unvested portions of any Units
granted to or in respect of such Service Provider Member (whether or not held by
such Service Provider Member, a direct or indirect Transferee of such Unit(s) or
any other Person) shall be forfeited pursuant to the applicable Award Agreement.

(c) Coordination. For purposes of this Section 4.03 any reference in an
applicable Award Agreement to Section 13 of the Prior Agreement dated prior to
the date hereof shall be deemed to refer to this Section 4.03 from and after the
Restatement Date.

ARTICLE V

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;

DISTRIBUTIONS; ALLOCATIONS

Section 5.01 Capital Contributions.

(a) From and after the date hereof, no Member shall have any obligation to the
Company, to any other Member or to any creditor of the Company to make any
further Capital Contribution, except as expressly provided in this Agreement.

(b) Except as expressly provided herein, no Member, in its capacity as a Member,
shall have the right to receive any Property of the Company.

Section 5.02 Capital Accounts.

(a) Maintenance of Capital Accounts. The Company shall maintain a separate
Capital Account for each Member on the books of the Company in accordance with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(iv) and, to the
extent consistent with such provisions, the following provisions:

(i) Each Member listed on the Member Schedule shall be credited with the Initial
Capital Account Balance set forth on the Member Schedule. The Member
Schedule shall be amended by the Managing Member after the closing of the IPO
and from time to time to reflect adjustments to the Members’ Capital Accounts
made in accordance with Section 5.02(a)(ii), Section 5.02(a)(iii),
Section 5.02(a)(iv), Section 5.02(c) or otherwise.

 

26



--------------------------------------------------------------------------------

(ii) To each Member’s Capital Account there shall be credited: (A) such Member’s
Capital Contributions, (B) such Member’s distributive share of Net Income and
any item in the nature of income or gain that is allocated pursuant to
Section 5.04 and (C) the amount of any Company liabilities assumed by such
Member or that are secured by any Property distributed to such Member.

(iii) To each Member’s Capital Account there shall be debited: (A) the amount of
money and the Carrying Value of any Property distributed to such Member pursuant
to any provision of this Agreement, (B) such Member’s distributive share of Net
Loss and any items in the nature of expenses or losses that are allocated to
such Member pursuant to Section 5.04 and (C) the amount of any liabilities of
such Member assumed by the Company or that are secured by any Property
contributed by such Member to the Company.

(iv) In determining the amount of any liability for purposes of subparagraphs
(ii) and (iii) above there shall be taken into account Section 752(c) of the
Code and any other applicable provisions of the Code and the Treasury
Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b) and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event that the Managing Member
shall reasonably determine that it is prudent to modify the manner in which the
Capital Accounts or any debits or credits thereto are maintained (including
debits or credits relating to liabilities that are secured by contributed or
distributed Property or that are assumed by the Company or the Members), the
Managing Member may make such modification so long as such modification will not
have any effect on the amounts distributed to any Person pursuant to Article XII
upon the dissolution of the Company. The Managing Member also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between
Capital Accounts of the Members and the amount of capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(g), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Treasury Regulations Section 1.704-1(b).

(b) Succession to Capital Accounts. In the event any Person becomes a Substitute
Member in accordance with the provisions of this Agreement, such Substitute
Member shall succeed to the Capital Account of the former Member (the
“Transferor Member”) to the extent such Capital Account relates to the
Transferred Units.

(c) Adjustments of Capital Accounts. The Company shall revalue the Capital
Accounts of the Members in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) at the following times: (i) immediately prior to
the contribution of more than a de minimis amount of money or other property to
the Company by a new or existing Member as consideration for one or more Units;
(ii) immediately prior to the distribution by the Company to a Member of more
than a de minimis amount of property as consideration for one or

 

27



--------------------------------------------------------------------------------

more Units; (iii) immediately prior to the liquidation of the Company within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); (iv) in connection
with the issuance by the Company of more than a de minimis amount of Units as
consideration for the provision of services to or for the benefit of the Company
(as described in Treasury Regulations Section 1.704-1(b)(2)(iv)(f)(5)(iii)); and
(v) upon the contribution of cash to the Company and to McAfee Finance 2, LLC in
connection with the IPO; provided, however, that adjustments pursuant to
clauses (i), (ii) and (iv) above need not be made if the Managing Member, with
the consent of each of the TPG Member and the Intel Member, reasonably
determines that such adjustments are not necessary or appropriate to reflect the
relative economic interests of the Members and that the absence of such
adjustments does not adversely and disproportionately affect any Member.

(d) No Member shall be entitled to withdraw capital or receive distributions
except as specifically provided herein. A Member shall have no obligation to the
Company, to any other Member or to any creditor of the Company to restore any
negative balance in the Capital Account of such Member. Except as expressly
provided elsewhere herein, no interest shall be paid on the balance in any
Member’s Capital Account.

(e) Whenever it is necessary for purposes of this Agreement to determine a
Member’s Capital Account on a per Unit basis, such amount shall be determined by
dividing the Capital Account of such Member attributable to the applicable class
of Units held of record by such Member by the number of Units of such class held
of record by such Member, with appropriate adjustments if necessary to reflect
the economic differences between Units.

Section 5.03 Amounts and Priority of Distributions.

(a) Distributions Generally. Except as otherwise provided in Article XII,
distributions shall be made to the Members as set forth in this Section 5.03, at
such times and in such amounts as the Managing Member, in its sole discretion,
shall determine.

(b) Distributions to the Members.

(i) Subject to Section 5.03(d), any applicable agreement to which the Company or
any of its Subsidiaries is a party governing the terms of third-party
indebtedness for borrowed money, and the retention and establishment of
reserves, or payment to the relevant parties of such funds as the Managing
Member deems necessary or desirable in its sole discretion with respect to the
reasonable needs and obligations of the Company, the net cash flow of the
Company may be distributed to the Members at such times as may be determined by
the Managing Member from time to time in its sole discretion. Except as
specifically set forth herein and subject to Section 5.03(b)(ii),
Section 5.03(d) and Section 5.03(e), all distributions as of any date shall be
distributed ratably among the holders of Class A Units and Management Incentive
Units, based on the number of Class A Units or Management Incentive Units, as
applicable, owned by such holders; provided, that, subject to Section 5.03(e),
for purposes of this Section 5.01(b) and notwithstanding anything to the
contrary set forth herein, a holder of a Management Incentive Unit (or portion
thereof) shall be eligible to participate in distributions (A) only to the
extent that the per Unit amount distributed by the Company (after the date of
issuance of such Management Incentive Unit) in respect of each Class A Unit that
is not a Management Incentive Unit and that was outstanding on the date of
issuance of such Management Incentive Unit, excluding Tax Distributions, exceeds
the then-unsatisfied Management Incentive Unit Return Threshold applicable to
such Management Incentive Unit and (B) solely from the excess described in the
preceding clause (A).

 

28



--------------------------------------------------------------------------------

(ii) Notwithstanding anything contained herein to the contrary, (i) all
distributions (other than Tax Distributions and the MAC Distribution) otherwise
payable in respect of any Unvested Class A Unit or Unvested Management Incentive
Unit to any holder thereof will be held back and distributed to such holder of
such Unvested Class A Unit or Unvested Management Incentive Unit, as applicable,
if and when such Unvested Class A Unit or Unvested Management Incentive Unit
vests; provided, that, if any condition to the vesting of such Unvested Class A
Unit or Unvested Management Incentive Unit becomes incapable of being satisfied,
then any amounts that have not been distributed with respect to such Unvested
Class A Unit or Unvested Management Incentive Unit, as applicable, may be
distributed to all other Unit Holders in accordance with Section 5.03(b)(i) as
if such distribution were a new distribution pursuant to Section 5.03(b)(i); and
provided further that any shares of capital stock of MAC received in connection
with the MAC Distribution by a holder of Units that, as of immediately prior to
the MAC Distribution, were unvested shall be subject to the same vesting
conditions as the Units in respect of which they were distributed. Furthermore,
in the event that any holder of Class A Units or Management Incentive Units is
obligated to return to the Company any distributions made in respect of such
Class A Units or Management Incentive Units, including by reason of the
violation of any Restrictive Covenant, such returned amounts may be distributed
to the other holders of Units in accordance with Section 5.03(b)(i) as if such
distribution were a new distribution pursuant to Section 5.03(b)(i). For all
purposes under this Agreement (including U.S. federal, state and local income
tax purposes) each Member who holds any Unvested Class A Unit or Unvested
Management Incentive Unit will be treated as the owner of the unvested portion
of the applicable Unvested Class A Unit or Management Incentive Unit and will be
entitled to allocations of Net Income and Net Loss (and any items of income,
gain, loss, deduction or credit) with respect thereto.

(c) Distributions in Kind. Any distributions in kind shall be made at such times
and in such amounts as the Managing Member, in its sole discretion, shall
determine based on their fair market value as determined by the Managing Member
in the same proportions as if distributed in accordance with Section 5.03(b). If
cash and property are to be distributed in kind simultaneously, the Company
shall distribute such cash and property in kind in the same proportion to each
Member. In connection with the MAC Distribution, the Company shall be treated as
having made a distribution equal to the aggregate fair market value (as
determined by the Company in its sole discretion) of the shares of MAC
distributed in the MAC Distribution.

(d) Tax Distributions.

(i) To the extent the Company has available cash for distribution by the Company
under the Delaware Act and subject to any applicable agreement to which the
Company or any of its Subsidiaries is a party governing the terms of third party
indebtedness for borrowed money, and subject to the retention and establishment
of reserves, or payment to third parties, of such funds as the Managing Member
deems necessary or desirable in its sole discretion with respect to the
reasonable needs and obligations of the Company or any of

 

29



--------------------------------------------------------------------------------

its Subsidiaries, the Managing Member shall cause the Company to make each
Fiscal Year or portion thereof beginning on or after the date hereof, on a
quarterly basis by the 10th (or next succeeding Business Day) of each of March,
June, September and December (or other dates as may be appropriate in light of
tax and estimated tax payment requirements), distributions to each Member that
aggregate to such Member’s Tax Distribution Amount for such Fiscal Year or
portion thereof. A final accounting for Tax Distributions shall be made for each
taxable year or portion thereof after the taxable income or loss of the Company
has been determined for such taxable year or portion thereof, and the Company
shall promptly thereafter make supplemental Tax Distributions (or future Tax
Distributions will be reduced) to reflect any difference between estimates
previously used in calculating Tax Distributions and the relevant actual amounts
recognized. If, following an audit or examination, there is an adjustment
(including in connection with a “push-out” election under Section 6226 of the
Code and any analogous election under state or local tax Laws) that would affect
the calculation of the Company’s taxable income or taxable loss for a given
period or portion thereof (or result in additional tax liabilities to a Member
pursuant to Section 6226 of the Code or any analogous election under state or
local tax Laws), or in the event that the Company files an amended tax return
(or administrative adjustment request) which has such effect, then, subject to
the availability of cash and any restrictions set forth in any credit agreements
or other debt documents to which the Company is a party, and subject to the
retention and establishment of reserves, or payment to third parties, of such
funds as the Managing Member deems necessary or desirable in its sole discretion
with respect to the reasonable needs and obligations of the Company or any of
its Subsidiaries, the Company shall promptly recalculate each Member’s Tax
Distribution and Tax Distribution Amount for the applicable period and, subject
to Section 9.01(d), make additional Tax Distributions (increased by an
additional amount estimated to be sufficient to cover any interest or penalties)
to give effect to such adjustment or amended tax return (or administrative
adjustment request). Notwithstanding the foregoing, to the extent any Member
otherwise would, on any given date, be entitled to receive less than its ratable
portion, based on the number of Class A Units or Management Incentive Units, as
applicable, owned by such Member, of the aggregate Tax Distributions to be paid
pursuant to this Section 5.03(d) on such date to the holders of Class A Units
and Management Incentive Units, the Tax Distributions to all such Members shall
at the election of any of the TPG Member or the Intel Member or the Managing
Member, subject to Section 5.03(f)(v) and Section 9.01(d), be increased to
ensure that all Tax Distributions made pursuant to this Section 5.03(d) are made
ratably among the Members based on the number of Class A Units or Management
Incentive Units, as applicable, owned by the Members as of such date; provided,
however, that this increase in Tax Distributions shall only occur, if at all,
with respect to the portion of the taxable year beginning on the date hereof to
the extent resulting from Service Provider Members or Affiliates thereof, but
for the operation of this sentence, receiving in the aggregate more than their
ratable portions of Tax Distributions for such period, based on the number of
Class A Units or Management Incentive Units, as applicable, owned by them as of
the applicable distribution date where such “excess” amount of Tax Distributions
exceeds $3,000,000 for such period. If on the date on which a Tax Distribution
is to be made there are not sufficient available funds in the Company (or any of
its Subsidiaries that are not foreign corporations for U.S. federal income tax
purposes) to distribute the full amount of the relevant Tax Distributions
otherwise to be made or any credit agreements or other debt documents to which
the Company (or any of its Subsidiaries) is a party do not permit the Company to
receive from its Subsidiaries or distribute to each Member the full amount of
the

 

30



--------------------------------------------------------------------------------

Tax Distributions otherwise to be made to each such Member, distributions
pursuant to this Section 5.03(d) shall, subject to Section 5.03(f)(v) and
Section 9.01(d), be made ratably among the Members based on the number of
Class A Units or Management Incentive Units, as applicable, owned by such
Members as of such date to the extent of the available funds.

(ii) For the avoidance of doubt, Tax Distributions shall not be treated as
advances of amounts otherwise distributable to any Member pursuant to this
Section 5.03 or Section 12.02(b)(ii), and accordingly shall not be applied
against or reduce the next amounts that would otherwise be payable to such
Member pursuant to such provisions or otherwise.

(e) Limitations in Respect of Profits Interests.

(i) It is the intention of the Members that distributions with respect to each
Profits Interest be limited to the extent necessary so that each Profits
Interest qualifies at the time of grant as a “profits interest” for U.S. federal
income tax purposes, and this Agreement shall be interpreted accordingly. In the
event that distributions to which a Member would otherwise be entitled are
inconsistent with the first sentence of this Section 5.03(e)(i), the Managing
Member is authorized to adjust future distributions to the Members in whatever
manner it deems appropriate (to the extent consistent with the intended
treatment of each Profits Interest as a “profits interest” for U.S. federal
income tax purposes) so that, after such adjustments are made, each Member
receives, to the maximum extent possible, an amount of distributions equal to
the amount of distributions such Member would have received were such sentence
not part of this Agreement. Additionally, the Company intends to treat a Member
holding a Profits Interest as the owner of such Interest for tax reporting
purposes from the date it is granted, and the Company intends to file its IRS
Form 1065, and the Company intends to issue appropriate Schedule K-1s, if any,
to such Member, allocating to such Member its distributive share of all items of
income, gain, loss, deduction and credit associated with such Management
Incentive Unit (or portion thereof) as if no time-based vesting restrictions
applied. Each holder of Management Incentive Units agrees to take into account
such distributive share in computing its U.S. federal income tax liability for
the entire period during which it holds any Management Incentive Unit (or
portion thereof). The Company and each Member agree not to claim a deduction (as
wages, compensation or otherwise) for U.S. federal, state and local income tax
purposes the fair market value of any Profits Interest issued to a holder of
Management Incentive Units, either at the time of grant of the Unit or at the
time the Unit becomes substantially vested. The undertakings contained in this
Section 5.03(e)(i) shall be construed in accordance with the treatment of each
Profits Interest as a “profits interest” for U.S. federal income tax purposes.
Each recipient of a Profits Interest whether issued on or after the date hereof
that is subject to vesting agrees to timely and properly file an election under
Section 83(b) of the Code with respect to each Profits Interest and provide the
Company with a copy of such election. Each holder of Profits Interests
acknowledges and agrees that such holder will consult with such holder’s tax
advisor to determine the tax consequences of filing an election under
Section 83(b) of the Code. Each such holder acknowledges that it is the sole
responsibility of such holder, and not the Company, to file a timely election
under Section 83(b) of the Code even if such holder requests the Company or its
representatives to make such filing on behalf of such holder.

 

31



--------------------------------------------------------------------------------

(ii) By executing this Agreement, each Member authorizes the Company, at the
election of the Managing Member, to elect to have the “Safe Harbor” described in
the proposed Revenue Procedure (“Revenue Procedure” ) set forth in the IRS
Notice 2005-43 (the “Notice” ) apply to any Interest Transferred to a service
provider by the Company on or after the effective date of such Revenue Procedure
in connection with services provided to the Company or any Subsidiary of the
Company. For purposes of making such “Safe Harbor” election, the Managing Member
is hereby designated as the “partner who has responsibility for U.S. federal
income tax reporting” by the Company and, accordingly, execution of such “Safe
Harbor” election by the Managing Member shall constitute execution of a “Safe
Harbor Election” in accordance with Section 3.03 of the Notice. The Company and
each Member hereby agree to comply with all requirements of the “Safe Harbor”
described in the Notice, to the extent such requirements are imposed in the
Revenue Procedure, including the requirement that each Member shall prepare and
file all U.S. federal income tax returns reporting the income tax effects of
each interest in the Company issued by the Company covered by the “Safe Harbor”
in a manner consistent with the requirements of the Revenue Procedure.

(iii) Each Member authorizes the Managing Member to amend this Section 5.03(e)
to the extent necessary and advisable in the determination of the Managing
Member to comply with the requirements of the Revenue Procedure as issued;
provided, that such amendment is not adverse to such Member (as compared with
the after-tax consequences that would result if the provisions of the Notice
applied to all Interests in the Company Transferred to a service provider by the
Company in connection with services provided to the Company or any Subsidiary of
the Company). A Member’s obligations to comply with the requirements of this
Section 5.03(e) shall survive such Member’s ceasing to be a Member of the
Company and/or the winding up and dissolution of the Company, and, for purposes
of this Section 5.03(e), the Company shall be treated as continuing in
existence.

(f) Managing Member Distributions. Notwithstanding the provisions of
Section 5.03(b), the Managing Member may authorize that, to the extent expenses
or other obligations of the Managing Member and its wholly owned Subsidiaries
are related to its role as the Managing Member or the business and affairs of
the Managing Member and its wholly-owned Subsidiaries that are conducted through
the Company or any of the Company’s direct or indirect Subsidiaries, cash (and,
for the avoidance of doubt, only cash) distributions may be made to the Managing
Member or its wholly-owned Subsidiaries, as applicable (which distributions
shall be made without pro rata distributions to the other Members), in amounts
required for the Managing Member and its wholly-owned Subsidiaries to pay
(v) the Special TRA Payment (and the aggregate amount of any Special TRA Payment
that the Managing Member makes shall reduce the next succeeding Tax
Distributions to the Managing Member and its wholly-owned Subsidiaries), (w)
operating, administrative and other similar costs incurred by the Managing
Member and its wholly-owned Subsidiaries, to the extent the proceeds are used or
will be used by the Managing Member and its wholly-owned Subsidiaries to pay
expenses described in this Section 5.03(f) (in either case only to the extent
economically equivalent indebtedness or Equity Securities of the Company were
not issued to the Managing Member or its wholly-owned Subsidiaries), and
payments pursuant to any legal, tax, accounting and other professional fees and
expenses (but, for the avoidance of doubt, excluding any tax liabilities of the
Managing Member and its wholly-owned Subsidiaries), (x) any judgments,
settlements, penalties, fines or other costs and expenses in respect of any
claims against, or any litigation or

 

32



--------------------------------------------------------------------------------

proceedings involving, the Managing Member and its wholly-owned Subsidiaries,
(y) fees and expenses (including any underwriters’ discounts and commissions)
related to any securities offering, investment or acquisition transaction
(whether or not successful) authorized by the Managing Member and its
wholly-owned Subsidiaries and (z) other fees and expenses in connection with the
maintenance of the existence of the Managing Member and its wholly-owned
Subsidiaries. For the avoidance of doubt, distributions made under this
Section 5.03(f) may not be used to pay or facilitate dividends or distributions
on the common stock of PubCo or pursuant to the Tax Receivable Agreement without
the consent of each of the TPG Member and the Intel Member and must be used
solely for the express purposes set forth under the immediately preceding
sentence.

Section 5.04 Allocations.

(a) Net Income and Net Loss. Except as otherwise provided in this Agreement, and
after giving effect to the special allocations set forth in Section 5.04(b),
Section 5.04(c) and Section 5.04(d), Net Income and Net Loss (and, to the extent
necessary, individual items of income, gain, loss, deduction or credit) of the
Company shall be allocated among the Members in a manner such that the Capital
Account of each Member, immediately after making such allocation, is, as nearly
as possible, equal to (i) the distributions that would be made to such Member
pursuant to Section 5.03(b) if the Company were dissolved, its affairs wound up
and its assets sold for cash equal to their Carrying Value, all Company
liabilities were satisfied (limited with respect to each nonrecourse liability
to the Carrying Value of the assets securing such liability), and the net assets
of the Company were distributed, in accordance with Section 5.03(b), to the
Members immediately after making such allocation (assuming, solely for this
purpose that all Unvested Units were fully vested in respect of time-based
vesting conditions), minus (ii) such Member’s share of Company Minimum Gain and
Member Nonrecourse Debt Minimum Gain, computed immediately prior to the
hypothetical sale of assets.

(b) Special Allocations. The following special allocations shall be made in the
following order:

(i) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article V, if there is a net decrease in Company Minimum Gain during any Fiscal
Year, each Member shall be specially allocated items of Company income and gain
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704-2(g).
Allocations pursuant to the immediately preceding sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulations Section 1.704-2(f)(6) and 1.704-2(j)(2). This
Section 5.04(b)(i) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.

 

33



--------------------------------------------------------------------------------

(ii) Member Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article V, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Fiscal Year, each Member
who has a share of the Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to such Member’s share of the net decrease in Member Nonrecourse
Debt Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant
to the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Member pursuant thereto. The items to be so
allocated shall be determined in accordance with Treasury Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.04(b)(ii) is intended
to comply with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
Section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations, the Adjusted
Capital Account Deficit of the Member as promptly as possible; provided, that an
allocation pursuant to this Section 5.04(b)(iii) shall be made only if and to
the extent that the Member would have an Adjusted Capital Account Deficit after
all other allocations provided for in this Article V have been tentatively made
as if this Section 5.04(b)(iii) were not in the Agreement.

(iv) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
specially allocated to the Members in a manner determined by the Managing Member
consistent with Treasury Regulations Sections 1.704-2(b) and 1.704-2(c).

(v) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Sections 1.704-2(i)(1) and 1.704-2(j)(1).

(vi) Section 754 Adjustments. (A) To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Sections 734(b) or 743(b) of the Code
is required pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) to
be taken into account in determining Capital Accounts as a result of a
distribution other than in liquidation of a Member’s interest in the Company,
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the basis of such asset) or loss (if the adjustment
decreases the basis of such asset) from the disposition of the asset and shall
be taken into account for purposes of computing Net Income and Net Loss; and
(B) to the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Sections 734(b) or 743(b) of the Code is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the

 

34



--------------------------------------------------------------------------------

Company, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to such Members in accordance with their interests in the Company in
the event Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to
the Member to whom such distribution was made in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(c) Curative Allocations. The allocations set forth in Section 5.04(b)(i)
through Section 5.04(b)(vi) and Section 5.04(d) (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Treasury Regulations. It
is the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Company income, gain, loss, or deduction
pursuant to this Section 5.04(c). Therefore, notwithstanding any other provision
of this Article V (other than the Regulatory Allocations), the Managing Member
shall make such offsetting special allocations of Company income, gain, loss, or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of the Agreement and all Company
items were allocated pursuant to Section 5.04.

(d) Loss Limitation. Net Loss (or individual items of loss or deduction)
allocated pursuant to Section 5.04 hereof shall not exceed the maximum amount of
Net Loss (or individual items of loss or deduction) that can be allocated
without causing any Member to have an Adjusted Capital Account Deficit at the
end of any Fiscal Year. In the event some but not all of the Members would have
Adjusted Capital Account Deficits as a consequence of an allocation of Net Loss
(or individual items of loss or deduction) pursuant to Section 5.04 hereof, the
limitation set forth in this Section 5.04(d) shall be applied on a Member by
Member basis and Net Loss (or individual items of loss or deduction) not
allocable to any Member as a result of such limitation shall be allocated to the
other Members in accordance with the positive balances in such Member’s Capital
Accounts so as to allocate the maximum permissible Net Loss to each Member under
Treasury Regulations Section 1.704-1(b)(2)(ii)(d). Any reallocation of Net Loss
pursuant to this Section 5.04(d) shall be subject to chargeback pursuant to the
curative allocation provision of Section 5.04(c).

Section 5.05 Other Allocation Rules.

(a) Interim Allocations Due to Percentage Adjustment. If a Percentage Interest
of Units is the subject of a Transfer or the Members’ interests in the Company
change pursuant to the terms of the Agreement during any Fiscal Year, the amount
of Net Income and Net Loss (or items thereof) to be allocated to the Members for
such entire Fiscal Year shall be allocated to the portion of such Fiscal Year
which precedes the date of such Transfer or change (and if there shall have been
a prior Transfer or change in such Fiscal Year, which commences on the date of
such prior Transfer or change) and to the portion of such Fiscal Year which
occurs on and after the date of such Transfer or change (and if there shall be a
subsequent Transfer or change in such Fiscal Year, which precedes the date of
such subsequent Transfer or change), and the amounts of the items so allocated
to each such portion shall be credited or charged to the Members in accordance
with Section 5.04 as in effect during each such

 

35



--------------------------------------------------------------------------------

portion of the Fiscal Year in question. Such allocation shall be in accordance
with Section 706 of the Code and the regulations thereunder and made without
regard to the date, amount or receipt of any distributions that may have been
made with respect to the Transferred Percentage Interest to the extent
consistent with Section 706 of the Code and the regulations thereunder, and
shall be made using any method permitted by Section 706 of the Code and such
regulations as determined by the Managing Member. As of the date of such
Transfer, the Transferee Member shall succeed to the Capital Account of the
Transferor Member with respect to the Transferred Units.

(b) Tax Allocations: Code Section 704(c). In accordance with Section 704(c) of
the Code and the Treasury Regulations thereunder, income, gain, loss, and
deduction with respect to any Property contributed to the capital of the
Company, and allocations that are “reverse Section 704(c) allocations” described
in Treasury Regulations 1.704-3(a)(6) shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such Property to the Company for U.S. federal income tax
purposes and its initial Carrying Value or its Carrying Value determined
pursuant to Treasury Regulation 1.704-1(b)(2)(iv)(f) (computed in accordance
with the definition of Carrying Value) using the traditional allocation method
under Treasury Regulation 1.704-3(b), except as otherwise agreed by each of the
Managing Member, the TPG Member and the Intel Member. Any elections or other
decisions relating to such allocations shall be made by the Managing Member in
any manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section 5.05(b), Section 704(c) of the Code (and
the principles thereof), Treasury Regulation 1.704-1(b)(4)(i), and Treasury
Regulation 1.704-3(a)(6) are solely for purposes of federal, state, and local
taxes and shall not affect, or in any way be taken into account in computing,
any Member’s Capital Account or share of Net Income, Net Loss, other items, or
distributions (other than by reason of affecting Tax Distributions) pursuant to
any provision of this Agreement.

Section 5.06 Tax Withholding; Withholding Advances.

(a) Tax Withholding.

(i) If requested by the Managing Member, each Member shall, if reasonably able
to do so, deliver to the Managing Member: (A) an affidavit in form satisfactory
to the Company that the applicable Member (or its regarded owner for U.S.
federal income tax purposes, as the case may be) is not subject to withholding
under the provisions of any federal, state, local, foreign or other Law; (B) any
certificate that the Company may reasonably request with respect to any such
Laws; and/or (C) any other form or instrument reasonably requested by the
Company relating to any Member’s status under such Law. In the event that a
Member (or its regarded owner for U.S. federal income tax purposes, as the case
may be) fails or is unable to deliver to the Company an affidavit described in
subclause (A) of this clause (i), for the avoidance of doubt, the Company may
withhold amounts from such Member in accordance with Section 5.06(b).

 

36



--------------------------------------------------------------------------------

(ii) After receipt of a written request of any Member, the Company shall provide
such information to such Member and take such other action as may be reasonably
necessary to assist such Member in making any necessary filings, applications or
elections to obtain any available exemption from, or any available refund of,
any withholding imposed by any foreign taxing authority with respect to amounts
distributable or items of income allocable to such Member hereunder to the
extent not adverse to the Company or any Member. In addition, the Company shall,
at the request of TPG or Intel or the reasonable request of any other Member,
make or cause to be made (or cause the Company to make) any such filings,
applications or elections; provided, that any such requesting Member shall
cooperate with the Company, with respect to any such filing, application or
election to the extent reasonably determined by the Company and that any filing
fees, taxes or other out-of-pocket expenses reasonably incurred and related
thereto shall be paid and borne by such requesting Member or, if there is more
than one requesting Member, by such requesting Members in accordance with their
Relative Percentage Interests.

(b) Withholding Advances. To the extent PubCo or the Company or any of their
Subsidiaries is required by Law to withhold or to make tax payments on behalf of
or with respect to any Member (e.g., in connection with allocations of income or
with the delivery of consideration in connection with a Redemption or Exchange,
backup withholding, Section 1441 of the Code, Section 1445 of the Code, or
Section 1446 of the Code or, in each case, similar provisions of state, local or
other tax Law with respect to allocations or distributions to Persons who are
not U.S. persons for U.S. federal income tax purposes) (“Withholding Advances”),
PubCo, the Company, or such Subsidiary, as the case may be, may withhold such
amounts and make such tax payments as so required. “Withholding Advances” shall
not include any “imputed underpayment” within the meaning of the Code or similar
provisions of state or local tax Law or any related liability.

(c) Repayment of Withholding Advances. All Withholding Advances made (or to be
made) on behalf of a Member, plus interest thereon at a rate equal to 10% per
annum, shall (i) be paid on demand by the Member on whose behalf such
Withholding Advances were made (it being understood that no such payment shall
increase such Member’s Capital Account except to the extent that the Withholding
Advances previously reduced such Member’s Capital Account), or (ii) with the
consent of the Managing Member be repaid by reducing the amount of the current
or next succeeding distribution or distributions that would otherwise have been
made to such Member or, if such distributions are not sufficient for that
purpose, by so reducing the proceeds of liquidation otherwise payable to such
Member. Whenever repayment of a Withholding Advance by a Member is made as
described in clause (ii) of this Section 5.06(c), for all other purposes of this
Agreement such Member shall be treated as having received all distributions
(whether before or upon any Dissolution Event) unreduced by the amount of such
Withholding Advance and interest thereon.

(d) Withholding Advances — Reimbursement of Liabilities. Each Member hereby
agrees to reimburse the Company for any liability with respect to Withholding
Advances (including interest thereon) required or made on behalf of or with
respect to such Member (including penalties imposed with respect thereto). The
obligations of a Member with respect to the repayment and reimbursement of
Withholding Advances will survive the termination, liquidation, winding up and
dissolution of the Company and will survive the partial or complete Transfer or
redemption of a Member’s interests in the Company.

 

37



--------------------------------------------------------------------------------

Section 5.07 Tax Proceedings(a) . In representing the Company before any taxing
authorities and courts in tax matters affecting the Company and the Members in
their capacity as such, the Company Representative shall, to the extent
practicable and permitted under the circumstances, keep the Members promptly
informed of any such administrative and judicial proceedings; provided, that,
(x) with respect to any tax year for which the TPG Member is a Member, the TPG
Member shall (to the extent permitted by applicable Law) be entitled to
participate with the Company Representative in any tax matters that would
reasonably be expected to adversely affect the TPG Member or a TPG Affiliated
Fund (or any beneficial owners of the TPG Member or a TPG Affiliated Fund) in
any material respect, (y) with respect to any tax year for which the Intel
Member is a Member, the Intel Member shall (to the extent permitted by
applicable Law) be entitled to participate with the Company Representative in
any tax matters that would reasonably be expected to adversely affect the Intel
Member (or Intel) in any material respect, and (z) with respect to any tax year
for which the TB Member is a Member, the TB Member shall (to the extent
permitted by applicable Law) be entitled to participate with the Company
Representative in any U.S. federal income tax audits of a partnership tax return
of the Company that would reasonably be expected to disproportionately and
adversely affect the TB Member or a TB Affiliated Fund (or any beneficial owners
of the TB Member or a TB Affiliated Fund) in any material respect. The Company
shall not make any tax election or adopt any method of tax allocation in a
manner inconsistent with past practice that would materially affect the TPG
Member or a TPG Affiliated Fund without the TPG Member’s prior written consent,
and the Company shall not make any tax election or adopt any method of tax
allocation in a manner inconsistent with past practice that would materially
affect the Intel Member without the Intel Member’s prior written consent.
Nothing in this Section 5.07 shall prevent the Company (or any of its
Subsidiaries) from making an election pursuant to Section 754 of the Code (or
analogous provisions of state or local Law), and the Company shall make and
maintain at all times, and shall cause each of its Subsidiaries that is treated
as a partnership for U.S. federal income tax purposes to make and maintain at
all times, a valid election pursuant to Section 754 of the Code (and analogous
provisions of state or local Law).

ARTICLE VI

CERTAIN TAX MATTERS

Section 6.01 Company Representative.

(a) The Managing Member is authorized and appointed to act as the Company
Representative and in any similar capacity under state or local Law; provided,
that the Managing Member may appoint and replace the Company Representative. The
Company Representative shall designate a “designated individual” in accordance
with Treasury Regulations Section 301.6223-1(b)(3)(i). The Company and the
Members (including any Member designated as the Company Representative prior to
the date hereof) shall cooperate fully with each other and shall use reasonable
best efforts to cause the Managing Member (or any Person subsequently
designated) to become the Company Representative with respect to any taxable
period of the Company with respect to which the statute of limitations has not
yet expired, including (as applicable) by filing certifications pursuant to
Treasury Regulations Section 301.6231(a)(7)-1(d).

 

38



--------------------------------------------------------------------------------

(b) The Company Representative may retain, at the Company’s expense, such
outside counsel, accountants and other professional consultants as it may
reasonably deem necessary in the course of fulfilling its obligations as the
Company Representative. The Company Representative is authorized to take, and
shall determine in its sole discretion whether or not the Company will take,
such actions and execute and file all statements and forms on behalf of the
Company that are approved by the Managing Member and are permitted or required
by the applicable provisions of the Partnership Tax Audit Rules; provided that,
except with the consent of the TPG Member and the Intel Member, a “push-out”
election under Section 6226 of the Code and any analogous election under state
or local tax Law shall be made with respect to the Company and each of its
Subsidiaries, in each case where such election is available. If the Company does
not make a “push-out” election pursuant to the preceding sentence, any “imputed
underpayment” shall be treated as an expense of the Company. Each Member agrees
to cooperate with the Company Representative and to use commercially reasonable
efforts to do or refrain from doing any or all things requested by the Company
Representative (including paying any and all resulting taxes, additions to tax,
penalties and interest in a timely fashion) in connection with any examination
of the Company’s affairs by any federal, state, or local tax authorities,
including resulting administrative and judicial proceedings; provided, however,
that, notwithstanding anything to the contrary contained in this Agreement,
neither the Company nor the Managing Member shall require any Member (i) to file
any amended tax return (or administrative adjustment request) in connection with
or pursuant to the Partnership Tax Audit Rules or otherwise, except as required
by Law, or (ii) to pay any adjustment pursuant to Section 6225(c)(2)(B) of the
Code or, in each case, any analogous provision under state or local tax law
without the prior written consent of each of the TPG Member and the Intel
Member.

(c) To the extent permitted by Law, the Company Representative shall cause the
Company to elect the application of the Partnership Tax Audit Rules for any
pre-2018 taxable year, except if each of the TPG Member and the Intel Member
agree otherwise.

Section 6.02 Assets Held Through Corporations. Except with the consent of the
TPG Member and the Intel Member, each of the Company and the Managing Member
shall, subject to non-Tax commercial objectives (other than reduction of payment
obligations under the Tax Receivable Agreement) and except to the extent
consistent with past practice in respect of assets principally used or held for
use in the conduct of a trade or business outside of the United States, use its
reasonable best efforts to minimize, or cause the Company to minimize, as
applicable, the portion of the assets of the Company and each of its
Subsidiaries that are held directly or indirectly by or through entities that
are treated as corporations for U.S. federal income tax purposes.

Section 6.03 Transfers of Property to Corporations. Neither the Company nor any
of its Subsidiaries shall contribute or otherwise Transfer any assets that
constitute Property of such Transferor entity to a domestic or foreign entity
treated as a corporation for U.S. federal income tax purposes, without the
consent of each of the TPG Member and Intel Member, except that (a) the Company
and its Subsidiaries through which the Company owns equity in McAfee HoldCo
Corp. may contribute cash to McAfee HoldCo Corp. for it to retain a 0.2% equity
interest in McAfee Finance 2, LLC and (ii) the Company and its Subsidiaries may
transfer assets principally used or held for use in the conduct of a trade or
business outside the United States to an entity that is a foreign corporation
for U.S. federal income tax purposes for valid commercial objectives (other than
for U.S. tax objectives or to reduce payment obligations under the Tax
Receivable Agreement).

 

39



--------------------------------------------------------------------------------

Section 6.04 Section 83(b) Elections.

(a) Each Member who acquires Units that are subject to a “substantial risk of
forfeiture” within the meaning of Code Section 83 at the time of such
acquisition shall consult with such Member’s tax advisor to determine the tax
consequences of such acquisition and the advisability of filing an election
under Code Section 83(b) with respect to such Units. Each Member who acquires
Units that are intended to constitute Profits Interests (including Management
Incentive Units) and at the time of such acquisition are subject to a
“substantial risk of forfeiture” within the meaning of Code Section 83 shall
make a timely election under Code Section 83 with respect to such Units. It is
the sole responsibility of a Member, and not the Company, to file the election
under Code Section 83(b) even if such Member requests the Company or any of its
representatives to assist in making such filing. Each Member who files an
election under Code Section 83(b) with respect to Units (including each Member
who is required to file such an election under this Section 6.04(a)) shall
provide a copy of such election and proof of filing of such election to the
Company on or before the due date for the filing of such election.

(b) The Company is authorized to follow the proposed Treasury regulations that
were issued on May 24, 2005 regarding the issuance of partnership equity for
services (including Prop. Treas. Reg. §§1.83-3, 1.83-6, 1.704-1, 1.706-3,
1.721-1 and 1.761-1), as such regulations may be subsequently amended, upon the
issuance of a Company interest for services rendered or to be rendered to or for
the benefit of the Company or a Subsidiary of the Company, until final Treasury
regulations regarding such matters are issued.

ARTICLE VII

MANAGEMENT OF THE COMPANY

Section 7.01 Management by the Managing Member. Except as otherwise specifically
set forth in this Agreement, the Managing Member shall be deemed to be a
“manager” for purposes of the Delaware Act. Except as expressly provided in this
Agreement or the Delaware Act, the day-to-day business and affairs of the
Company and its Subsidiaries shall be managed, operated and controlled
exclusively by the Managing Member in accordance with the terms of this
Agreement, and no other Members shall have management authority or rights over
the Company or its Subsidiaries. The Managing Member is, to the extent of its
rights and powers set forth in this Agreement, an agent of the Company for the
purpose of the Company’s and its Subsidiaries’ business, and the actions of the
Managing Member taken in accordance with such rights and powers, shall bind the
Company (and no other Members shall have such right). Except as expressly
provided in this Agreement, the Managing Member shall have all necessary powers
to carry out the purposes, business, and objectives of the Company and its
Subsidiaries. The Managing Member may delegate to Members, employees, officers
or agents of the Company or any Subsidiary in its discretion (i) the authority
to sign agreements and other documents on behalf of the Company or any
Subsidiary and (ii) such of the powers as are granted to the Managing Member
hereunder as it deems appropriate. The Managing Member shall have the exclusive
power and authority, on behalf of the Company to take such actions not
inconsistent with this Agreement as the Managing Member deems necessary or
appropriate to carry on the business and purposes of the Company and its
Subsidiaries.

 

40



--------------------------------------------------------------------------------

Section 7.02 Withdrawal of the Managing Member. PubCo may withdraw as the
Managing Member and appoint as its successor at any time upon written notice to
the Company (i) any wholly-owned Subsidiary of PubCo, (ii) any Person into which
PubCo is merged or consolidated or (iii) any Transferee of all or substantially
all of the assets of PubCo, which withdrawal and replacement shall be effective
upon the delivery of such notice. No appointment of a Person as Managing Member
shall be effective unless PubCo and the new Managing Member provide all other
Members with contractual rights, directly enforceable by such other Members
against the new Managing Member, to cause the new Managing Member to comply with
all the Managing Member’s obligations under this Agreement.

Section 7.03 Decisions by the Members.

(a) Other than the Managing Member and except as set forth in this Agreement,
the Members shall take no part in the management of the Company’s business,
shall transact no business for the Company and shall have no power to act for or
to assume any obligations or responsibility on behalf of, or to bind the
Company; provided, however, that the Company may engage any Member or principal,
partner, member, shareholder or interest holder thereof as an employee,
independent contractor or consultant to the Company, in which event the duties
and liabilities of such Person with respect to the Company as an employee,
independent contractor or consultant, as applicable, shall be governed by the
terms of such engagement with the Company.

(b) Except as expressly provided herein, neither the Members nor any class of
Members shall have the power or authority to vote, approve or consent to any
matter or action taken by the Company (or by PubCo, as Managing Member).

Section 7.04 Fiduciary Duties. (i) The Managing Member shall, in its capacity as
Managing Member, and not in any other capacity, have the same fiduciary duties
to the Company and the Members as a member of the board of directors of a
Delaware corporation (assuming such corporation had in its certificate of
incorporation a provision eliminating the liabilities of directors and officers
to the maximum extent permitted by Section 102(b)(7) of the DGCL); and (ii) each
Officer shall, in their capacity as such, and not in any other capacity, have
the same fiduciary duties to the Company and the Members as an officer of a
Delaware corporation (assuming such corporation had in its certificate of
incorporation a provision eliminating the liabilities of directors and officers
to the maximum extent permitted by Section 102(b)(7) of the DGCL).
Notwithstanding the immediately preceding sentence, the doctrine of corporate
opportunity and any analogous doctrine shall not apply to any Exempted Person.

 

41



--------------------------------------------------------------------------------

Section 7.05 Officers.

(a) Appointment of Officers. The Managing Member may appoint individuals as
officers (“Officers”) of the Company, which may include such officers as the
Managing Member determines are necessary or appropriate. No Officer need be a
Member. An individual may be appointed to more than one office.

(b) Authority of Officers. The Officers shall have the duties, rights, powers
and authority as may be prescribed by the Managing Member from time to time.

(c) Removal, Resignation and Filling of Vacancy of Officers. Unless otherwise
set forth in the employment agreement of the applicable Officer, the Managing
Member may remove any Officer, for any reason or for no reason, at any time. Any
Officer may resign at any time by giving written notice to the Secretary or, if
there is no Secretary, to the Managing Member, without prejudice to the rights,
if any, of the Company under any contract to which such Officer is a party, and
such resignation shall take effect at the date of the receipt of that notice or
any later time specified in that notice; provided, that, unless otherwise
specified in that notice, the acceptance of the resignation shall not be
necessary to make it effective. Any such resignation shall be without prejudice
to the rights, if any, of the Company or such Officer under this Agreement. A
vacancy in any office because of death, resignation, removal or otherwise shall
be filled by the Managing Member.

Section 7.06 PubCo. Except with the consent of the TPG Member and the Intel
Member, PubCo shall not and shall not cause any of its Subsidiaries to operate
or conduct any business other than through the Company and its Subsidiaries.

ARTICLE VIII

TRANSFERS OF INTERESTS

Section 8.01 Restricted Transfer.

(a) No Member will directly or indirectly Transfer any Unit or Units (including
all or any portion of any Management Incentive Unit) or all or any part of the
economic or other rights that comprise such Member’s interest in the Company
except (i) Transfers to a Permitted Transferee in compliance with this Article
VIII, (ii) with the prior written consent of the Managing Member, (iii) a
Permitted Pledge Transfer or (iv) solely in the case of a limited partner in an
investment fund that indirectly holds Units, indirect Transfers of Units by such
limited partner in connection with the Transfer of its interest in the
applicable investment fund. Any attempted Transfer not in compliance with the
terms of this Article VIII will be null and void and the Company will not in any
way give effect to any such Transfer. In addition to the foregoing, no Member
will, and each Member will cause its Affiliates not to, circumvent the
provisions of this Agreement by Transferring (or permitting the Transfer of) its
securities or any entity whose primary purpose is to hold (directly or
indirectly) Units unless such Transfer is otherwise in compliance with the terms
of this Article VIII.

(b) Any Member who assigns any Units or other interest represented by such Units
in the Company (any such Member, an “Assignor”) in accordance with this Article
VIII will cease to be a Member of the Company with respect to such Units or
other interest represented by such Units and will no longer have any rights or
privileges of a Member with respect to such Units or such portion of its
interest represented by such Units (but will still be

 

42



--------------------------------------------------------------------------------

bound by this Agreement in accordance with this Article VIII, subject to
Section 8.03), including the power and right to vote (in proportion to the
extent of the interest Transferred) on any matter submitted to the Members, and,
for voting purposes, such interest will not be counted as outstanding in
proportion to the extent of the interest Transferred unless and until the
Transferee is admitted as a Member in accordance with Section 8.03.

(c) Subject to the terms of this Article VIII, any Person who acquires in any
manner whatsoever any Interest (any such Person, an “Assignee”), irrespective of
whether such Person has accepted and adopted in writing the terms and provisions
of this Agreement, will be deemed by the acceptance of the benefits of the
acquisition thereof to have agreed to be subject to and bound by all of the
terms, conditions and obligations (but will be entitled to none of the rights or
benefits) of this Agreement that any Transferor of such Interest of such Person
was subject to or by which such Transferor was bound.

(d) Notwithstanding any other provision of this Agreement to the contrary,
except as otherwise agreed by each of the Managing Member, the Intel Member and
the TPG Member, no Member shall Transfer all or any part of its Units or any
right or economic interest pertaining thereto if such Transfer, in the
reasonable discretion of the Managing Member, would cause the Company to (i) be
classified as a “publicly traded partnership” as that term is defined in
Section 7704 of the Code and Regulations promulgated thereunder or (ii) fail to
qualify for the safe harbor contained in Treasury Regulations
Section 1.7704-1(h), it being understood that the Company is not expected to
qualify for such safe harbor for the 2020 taxable year. Without limiting any of
the foregoing, and notwithstanding any other provision of this Agreement to the
contrary, no Member shall Transfer all or any part of its Units or any right or
economic interest pertaining thereto during the 2020 taxable year of the Company
unless such Transfer either (x) qualifies as a block transfer under Treasury
Regulations Section 1.7704-1(e)(2), or (y) is disregarded pursuant to Treasury
Regulations Sections 1.7704-1(e)(1)(i) or (ii). Any purported Transfer in
contravention of this Section 8.01(d) will be null and void ab initio.

(e) For the avoidance of doubt, in addition to any restrictions on Transfer set
forth in this Article VIII that may apply to such Transfer, any Transfer of
Units by any Member shall be subject to the restrictions on Transfer applicable
thereto pursuant to any Award Agreement or other policy, agreement or
arrangement with or of PubCo, the Company of any of their Affiliates applicable
to such Member.

Section 8.02 Permitted Transfers. Subject to Section 8.01(d) and
Section 8.01(e), from and after the IPO, the following Transfers shall be
permitted (any such Transfer, a “Permitted Transfer” and, the applicable
Transferee, a “Permitted Transferee”):

(a) Affiliates and Members of the Immediate Family. Subject to Section 8.03, a
Member who is an individual will be entitled to Transfer all or any portion of
such Member’s Units to one or more Members of the Immediate Family of such
Member, or to a trust or other estate planning vehicle for the benefit of such
Member or one or more of the Members of the Immediate Family of such Member, so
long as the Person controlling such trust or other estate planning vehicle is
the Transferring Member; provided, however, that no such Transfer will be
effective until the holders of the beneficial interests of such Transferee will
have delivered to the Company a written acknowledgement and agreement in form
and substance

 

43



--------------------------------------------------------------------------------

reasonably satisfactory to the Company that they will not Transfer any such
beneficial interests or permit such Transferee to issue any such beneficial
interests except to the extent such Transfer or issuance (treating such issuance
as a Transfer by such holders) would be permitted under this Section 8.02 if the
beneficial interests were Units; provided, further, that such Member will retain
voting control of such Transferred Units (to the extent such Units have voting
rights hereunder), whether by proxy or other arrangement. In no event will all
or any portion of a Member’s Units Transferred to a minor or an incompetent
except in trust or pursuant to the Uniform Gifts to Minors Act. Subject to
compliance with the requirements set forth in this Agreement, (A) each of the
TPG Member and its Affiliates, the Intel Member and its Affiliates and the TB
Member and its Affiliates, as applicable, will be entitled to Transfer all or
any portion of such Member’s Interest to its Affiliates (including, in the case
of the TB Member and the TPG Member, a TB Affiliated Fund and a TPG Affiliated
Fund, respectively); and (B) the direct and indirect owners of the TB Member and
the TPG Member and their respective Affiliates will be entitled to Transfer to
their respective Affiliates all or any portion of their indirect interests in
the Company so long as Affiliates of TB or TPG, respectively, continue to
control the applicable vehicles through which such owners hold their investment
in the Company.

(b) Upon Death. Subject to Section 8.03 and compliance with the requirements set
forth in this Agreement, upon the death of any Member who is a natural Person,
such Member’s Interest may be Transferred by the will or other instrument taking
effect at death of such Member or by applicable Laws of descent and distribution
to such Member’s estate, executors, administrators and personal representatives,
and then to such Member’s heirs, legatees or distributees, whether or not such
recipients are Members of the Immediate Family of such Member.

(c) To the Company. Subject to compliance with the requirements set forth in
this Agreement, each Member will be entitled to Transfer all or any portion of
such Member’s Units to the Company.

(d) Exchanges. Any Transfer pursuant to the terms of Article IX or Section 4.03;
and

(e) Certain Company Transactions. Any Transfer contemplated by Section 10.01 in
connection with a PubCo Approved Change of Control or PubCo Approved Recap
Transaction.

Section 8.03 Transfer Requirements. Subject to the provisions of Section 8.01,
no Assignee (including a Permitted Transferee) will be admitted to the Company
as a Member unless the following conditions are satisfied:

(a) In the case of a Transfer to a Permitted Transferee or pursuant to
Section 8.01, a duly executed written instrument of Transfer is provided to the
Managing Member, specifying the Units being Transferred and setting forth the
intention of the Member effecting the Transfer that the Transferee succeed to a
portion or all of such Member’s Units as a Member;

 

44



--------------------------------------------------------------------------------

(b) If requested by the Managing Member, an opinion of responsible counsel (who
may be counsel for the Company) is provided to it, reasonably satisfactory in
form and substance to the Managing Member to the effect that:

(i) such Transfer would not violate the Securities Act or any state securities
or blue sky Laws applicable to the Company or the Units to be Transferred;

(ii) such Transfer would not cause the Company to be considered a publicly
traded partnership under Section 7704(b) of the Code; and

(iii) such Transfer would not cause the Company to lose its status as a
partnership for U.S. federal income tax purposes, it being understood that the
opinions described in clauses (ii) and (iii) above shall only be required to the
extent that the Managing Member shall reasonably determine that such Transfer
may otherwise raise a material risk that the Company would be considered a
publicly traded partnership under Section 7704(b) of the Code or lose its status
as a partnership for U.S. federal income tax purposes, as the case may be.

(c) In the case of a Transfer to a Permitted Transferee or pursuant to
Section 8.01, the Member effecting the Transfer and the Transferee execute any
other instruments that the Managing Member deems reasonably necessary or
desirable for admission of the Transferee, including the written acceptance by
the Transferee of this Agreement and such Transferee’s agreement to be bound by
and comply with the provisions hereof, and the Member effecting the Transfer and
the Transferee provide the Managing Member any information necessary to comply
with the requirements of Section 743(e) of the Code, if applicable; and

(d) Other than in connection with a Transfer pursuant to Section 8.02 or unless
waived by the Managing Member, the Member effecting the Transfer or the
Transferee pays to the Company a transfer fee in an amount sufficient to cover
the reasonable out-of-pocket expenses incurred by the Company in connection with
the admission of the Transferee and provides to the Company any information
necessary for the Company to make required basis adjustments and comply with tax
reporting requirements.

Section 8.04 Market Standoff. Each Member hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the IPO and ending on
the date that is one hundred eighty (180) days following the date of the final
prospectus (the “Restricted Period”), (i) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Class A Common
Stock, Class A Units or any securities convertible into or exercisable or
exchangeable (directly or indirectly) for Class A Common Stock (whether such
shares or any such securities are then owned by the Member or are thereafter
acquired) (collectively, the “Lock-Up Securities”) or (ii) enter into any swap
or other arrangement or transaction that transfers to another Person, in whole
or in part, any of the economic consequences of ownership of the Lock-Up
Securities, whether any such transaction described in clause (i) or (ii) above
to be settled by delivery of the Lock-Up Securities, in cash or otherwise;
provided, that the foregoing clauses (i) and (ii) shall be subject to the terms
and conditions, including any carve-outs for permitted transfers, contained in
any lock-up agreement executed by the Unit Holders of a majority of the Units in
connection with the IPO (each, a “Lock-up Agreement”); provided, further, that
the restrictions contained in this Section 8.04 shall not apply to any Member
that has entered into a Lock-Up Agreement, and such Member shall be bound by the
terms and provisions of such Lock-Up Agreement in lieu hereof.

 

45



--------------------------------------------------------------------------------

Section 8.05 Certain Transfer Restrictions.

(a) The TPG Member and its Affiliates and the TB Member and its Affiliates shall
not knowingly Transfer, directly or indirectly, all or any portion of its
Interest to any of the Persons set forth on Schedule 8.05(a). This
Section 8.05(a) shall automatically terminate at such time as the TPG Member and
its Affiliates or the TB Member and its Affiliates, as the case may be, hold
less than 5% of the outstanding Units of the Company. Notwithstanding any other
provision in this Agreement, any amendment to this Agreement having the effect
of amending or modifying this Section 8.05(a) (including for the avoidance of
doubt Schedule 8.05(a)) shall require the prior written consent of the Intel
Member, the TPG Member and (if such amendment involves adding Person to
Schedule 8.05(a) or the TB Member is otherwise adversely effected by such
amendment), the TB Member.

(b) Notwithstanding anything to the contrary contained herein, no Member will be
entitled to Transfer any Unvested Management Incentive Unit Interest without the
written consent of the Managing Member.

Section 8.06 Withdrawal of a Member. If a Member Transfers all of its Units in
accordance with the terms of this Agreement and the Assignee of such Interest is
admitted as a Member pursuant to Section 8.03, such Assignee will be admitted to
the Company as a Member effective on the effective date of the Transfer or such
other date as may be specified when the Assignee is admitted and immediately
following such admission the Assignor will cease to be a Member of the Company.
Upon the Assignor ceasing to be a Member, the Assignor will not be entitled to
any distributions from and after the date of such Transfer. Notwithstanding the
admission of an Assignee as a Member and except as otherwise expressly approved
by the Managing Member, the Assignor will not be released from any obligations
to the Company as a Member (or otherwise) existing as of the date of the
Transfer or relating to the consummation of such Transfer (which shall be deemed
to include any liabilities arising from any failure by the Transferee to
withhold or deduct any amounts required to be deducted or withheld under
Section 1446 of the Code or any other law (including as a result of the Company
or any of its Affiliates being required to deduct and withhold amounts from
distributions to Transferee or its successor) and any liabilities for Taxes
imposed on the Company or any Subsidiaries thereof for any taxable period (or
portion thereof) ending on or before the date of such Transfer, including
pursuant to Chapter 63 of the Code (and any analogous provisions of state, local
or non-U.S. Law)); provided, however, that if the Assignor is the TPG Member,
then the Intel Member must also approve a release from any obligations
contemplated by this sentence in order to be effective; provided, further, that
if the Assignor is the Intel Member, then the TPG Member must also approve a
release from any obligations contemplated by this sentence in order to be
effective. If a Service Provider Member forfeits all of his, her or its Units in
the manner contemplated by any applicable Award Agreement or Section 4.03, and
holds no other Interests, such Service Provider Member will cease to be a Member
of the Company as of the time of such forfeiture, and will not be entitled to
any distributions from and after such time.

 

46



--------------------------------------------------------------------------------

Section 8.07 Registration of Transfers. When any Units are Transferred in
accordance with the terms of this Agreement, the Company shall cause such
Transfer to be registered on the books of the Company.

Section 8.08 Restricted Units Legend. The Units have not been registered under
the Securities Act and, therefore, in addition to the other restrictions on
Transfer contained in this Agreement, cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
then available. To the extent such Units have been certificated, each
certificate evidencing Units and each certificate issued in exchange for or upon
the Transfer of any Units (if such securities remain Units as defined herein
after such Transfer) shall be stamped or otherwise imprinted with a legend in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED ON
                    , AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM
REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO
SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE SECOND AMENDED
AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF FOUNDATION TECHNOLOGY
WORLDWIDE LLC, AS MAY BE AMENDED AND MODIFIED FROM TIME TO TIME, AND FOUNDATION
TECHNOLOGY WORLDWIDE LLC RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH
SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY
TRANSFER. A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY FOUNDATION TECHNOLOGY
WORLDWIDE LLC TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

The Company shall imprint such legend on certificates (if any) evidencing Units.
The legend set forth above shall be removed from the certificates (if any)
evidencing any units which cease to be Units in accordance with the definition
thereof.

ARTICLE IX

REDEMPTION AND EXCHANGE RIGHTS

Section 9.01 Redemption Right of a Member.

(a) From and after the date of the IPO, and subject to (A) in the case of
Service Provider Members, the terms of any applicable Award Agreement and any
Trading Policy (including any Black-Out Period contained therein) and (B) the
waiver or expiration of the Restricted Period or any other contractual lock-up
period relating to the shares of PubCo (or any corresponding Units) that may be
applicable to such Member, each Member shall be entitled to cause the Company to
redeem (a “Redemption”) its Class A Units (excluding any Class A Units that are
subject to vesting conditions), in whole or in part (the “Redemption Right”) at
any time and from time to time. A Member desiring to exercise its Redemption
Right (a “Redeeming Member”) shall exercise such right by giving written notice
(including in electronic form) (the

 

47



--------------------------------------------------------------------------------

“Redemption Notice”) to the Company, with a copy to PubCo. The Redemption Notice
shall specify the number of Class A Units (the “Redeemed Units”) that the
Redeeming Member intends to have the Company redeem and a date, not less than
two (2) Business Days nor more than ten (10) Business Days after delivery of
such Redemption Notice (unless and to the extent that the Managing Member in its
sole discretion agrees in writing to waive such time periods), on which exercise
of the Redemption Right shall be completed (the “Redemption Date”); provided,
that the Redemption Notice may specify that the Redemption is to be contingent
(including as to the timing) upon the consummation of a purchase by another
Person (whether in a tender or exchange offer, an underwritten offering or
otherwise) of the Share Settlement into which the Redeemed Units are
exchangeable, or contingent (including as to timing) upon the closing of an
announced merger, consolidation or other transaction or event in which the Share
Settlement would be exchanged or converted or become exchangeable for or
convertible into cash or other securities or property; provided, further that
the Redeeming Member may withdraw or amend a Redemption Notice, in whole or in
part, prior to the effectiveness of the Redemption by mutual agreement signed in
writing (including in electronic form) by each of the Company and PubCo,
specifying (1) the number of withdrawn Units, (2) if any, the number of Units as
to which the Redemption Notice remains in effect and (3) if the Redeeming Member
so determines, a new Redemption Date or any other new or revised information
permitted in the Redemption Notice. Following receipt of the Redemption Notice,
and in any event at least two (2) Business Days prior to the Redemption Date,
PubCo shall deliver to the Redeeming Member a notice, specifying whether it
elects to settle the Redemption with a Share Settlement or a Cash Settlement (an
“Election Notice”). In the event an Election Notice is not delivered to the
Redeeming Member at least two (2) Business Days prior to the Redemption Date,
the Company will be deemed to have elected a Share Settlement.

(b) If the Election Notice specifies a Cash Settlement, then, unless the
Redeeming Member has withdrawn the applicable Redemption, on the Redemption Date
(to be effective immediately prior to the close of business on the Redemption
Date):

(i) PubCo shall pay the Cash Settlement directly to the Redeeming Member in
exchange for the Redeemed Units;

(ii) the Redeeming Member shall Transfer and surrender, free and clear of all
liens and encumbrances (x) the Redeemed Units to PubCo, and (y) an equal number
of shares of Class B Common Stock to PubCo (to the extent the Redeeming Member
owns shares of Class B Common Stock);

(iii) the Company shall register PubCo as the owner of the Redeemed Units, and
if the Redeemed Units are certificated, issue to the Redeeming Member a
certificate for a number of Class A Units equal to the difference (if any)
between the number of Class A Units evidenced by the certificate surrendered by
the Redeeming Member pursuant to clause (i) of this Section 9.01(b) and the
Redeemed Units; and

(iv) PubCo shall cancel and retire for no consideration such shares of Class B
Common Stock, if any.

 

48



--------------------------------------------------------------------------------

In the event that (x) the Shares of Class A Common Stock are not publicly traded
at the time of a Redemption and the Class A Unit Redemption Price is determined
by the Managing Member and (y) the Redeeming Member reasonably objects to such
Class A Unit Redemption Price, the Election Notice shall deemed to have
specified a Share Settlement and Section 9.01(c) shall apply.

(c) If the Election Notice specifies a Share Settlement, then, unless the
Redeeming Member has withdrawn the applicable Redemption, on the Redemption Date
PubCo (or a wholly-owned Subsidiary thereof) shall Transfer the Share Settlement
directly to the Redeeming Member in exchange for the Redeemed Units (a “Direct
Redemption”) unless the Company has elected to effect the Redemption as a
Contribution Redemption as provided below. In connection with a Direct
Redemption, on the Redemption Date, (1) PubCo shall Transfer to such Redeeming
Member the Share Settlement; (2) the Redeeming Member shall Transfer and
surrender, free and clear of all liens and encumbrances (x) the Redeemed Units
to PubCo and (y) an equal number of shares of Class B Common Stock to PubCo (to
the extent the Redeeming Member owns shares of Class B Common Stock); (3) PubCo
shall cancel and retire for no consideration such shares of Class B Common
Stock, if any; and (4) the Company shall register PubCo as the owner of the
Redeemed Units and, if the Redeemed Units are certificated, shall issue to the
Redeeming Member a certificate for a number of Class A Units equal to the
difference (if any) between the number of Class A Units evidenced by the
certificate surrendered by the Redeeming Member pursuant to clause (1) of this
Section 9.01(c)and the Redeemed Units. In lieu of the steps described in the
preceding sentence, the Company may cause the relevant parties to structure a
Direct Redemption to involve the contribution (a “Contribution Redemption”) by
PubCo of a number of shares of Class A Common Stock of PubCo equal to what would
otherwise be the Share Settlement to the Company in exchange for an equal number
of Class A Units of the Company with the Company distributing such PubCo equity
interests to the Redeeming Member in redemption of such Member’s interest in the
Company (or applicable portion thereof) free and clear of all liens and
encumbrances in a transaction that is treated as a “disguised sale of
partnership interests” for U.S. federal income tax purposes, and in connection
therewith PubCo shall cancel and retire for no consideration a number of shares
of Class B Common Stock of the Redeeming Member equal to the number of equity
interests in the Company redeemed by the Company. In furtherance of the
foregoing, each of the Company and the Redeeming Member shall take all actions
reasonably requested by PubCo to effect the transactions contemplated by this
Section 9.01(c), including executing and delivering any document reasonably
requested by PubCo in connection therewith. Where a TPG Member, Intel Member or
TB Member (or an Affiliate of any of the foregoing) is the Redeeming Member,
such Person may cause PubCo to effect a Redemption as a purchase for U.S.
federal income tax purposes by a wholly-owned Subsidiary of PubCo that is a
domestic corporation for U.S. federal income tax purposes.

(d) The number of shares of Class A Common Stock applicable to any Share
Settlement or Cash Settlement shall not be adjusted on account of any
distributions previously made after the date hereof with respect to the Redeemed
Units, dividends previously paid with respect to Class A Common Stock or cash or
cash equivalents held by PubCo; provided, however, that if a Redeeming Member
causes the Company to redeem Redeemed Units and the Redemption Date occurs
subsequent to the Record Date for any distribution with respect to the Redeemed
Units but prior to payment of such distribution, the Redeeming Member

 

49



--------------------------------------------------------------------------------

shall be entitled to receive such distribution with respect to the Redeemed
Units on the date that it is made notwithstanding that the Redeeming Member
Transferred and surrendered the Redeemed Units to the Company prior to such
date; provided, further, however, that a Redeeming Member shall not be entitled
to receive any Tax Distributions after it ceases to own any Units in the
Company.

(e) In the case of a Share Settlement, in the event a reclassification or other
similar transaction occurs following delivery of a Redemption Notice, but prior
to the Redemption Date, as a result of which shares of Class A Common Stock are
converted into another security, then a Redeeming Member shall be entitled to
receive the amount of such other security that the Redeeming Member would have
received if such Redemption Right had been exercised and the Redemption Date had
occurred immediately prior to the Record Date of such reclassification or other
similar transaction.

Section 9.02 Exchange of Management Incentive Units. From and after the date of
the IPO, and subject to (A) in the case of Service Provider Members, the terms
of any applicable Award Agreement and any Trading Policy (including any
Black-Out Period contained therein) and (B) the waiver or expiration of the
Restricted Period or any other contractual lock-up period relating to the shares
of PubCo (or any corresponding Units) that may be applicable to such Member,
each Member (other than the Managing Member) shall be entitled to cause the
Company to exchange (an “Exchange”) its vested Management Incentive Units, in
whole or in part (the “Exchange Right”) at any time and from time to time for a
number of New Class A Units determined with respect to such vested Management
Incentive Units and in accordance with the terms set forth below; provided, that
such Exchange shall not be permitted if such Management Incentive Units do not
have a Fair Market Value that is greater than $0 at the time of such Exchange. A
Member desiring to exercise its Exchange Right (an “Exchanging Member”) shall
exercise such right by giving written notice (including, if permitted by the
Company, in electronic form) (the “Exchange Notice”) to the Company and PubCo.
The Exchange Notice shall specify the number and identity (including the
relevant then-unsatisfied Management Incentive Unit Return Threshold) of
Management Incentive Units (the “Exchanged Management Incentive Units”) that the
Exchanging Member intends to have the Company exchange and a date, not less than
two (2) Business Days nor more than ten (10) Business Days after delivery of
such Exchange Notice (unless and to the extent that the Managing Member in its
sole discretion agrees in writing to waive such time periods), on which exercise
of the Exchange Right shall be completed (the “Exchange Date”); provided, that
the Company and the Exchanging Member may change the number of Exchanged
Management Incentive Units and/or the Exchange Date specified in such Exchange
Notice to another number and/or date by mutual agreement signed in writing
(including, if permitted by the Company, in electronic form) by each of the
Company and PubCo. On the Exchange Date (to be effective immediately prior to
the close of business on the Exchange Date): (a) the Exchanging Member shall
Transfer and surrender, free and clear of all liens and encumbrances, the
Exchanged Management Incentive Units to the Company and (b) the Company shall
(i) cancel the Exchanged Management Incentive Units, (ii) issue to the
Exchanging Member the New Class A Units applicable to the Exchanged Management
Incentive Units and (iii) if the Exchanged Management Incentive Units are
certificated, issue to the Exchanging Member a certificate for a number of
Management Incentive Units equal to the difference (if any) between the number
of Management Incentive Units evidenced by the certificate surrendered by the
Exchanging Member pursuant to clause (a)

 

50



--------------------------------------------------------------------------------

of this Section 9.02 and the Exchanged Management Incentive Units. Upon issuance
of the New Class A Units, such New Class A Units shall immediately be subject to
all of the provisions herein applicable to Class A Units, including the
Redemption provisions contained in this Article IX, and notwithstanding anything
herein to the contrary, immediately upon consummation of any Exchange, the
Exchanging Member shall be required to initiate its Redemption Right with
respect to the New Class A Units received in such Exchange, and therefore the
provisions of the foregoing Section 9.01 shall be deemed to apply as though the
applicable Member had sent a Redemption Notice thereunder on the date that it
sent the Exchange Notice under this Section 9.02, such that the Redemption
occurs on the same day as, and immediately following, the Exchange.

Section 9.03 Reservation of Shares of Class A Common Stock; Listing; Certificate
of PubCo, etc.

(a) At all times PubCo shall reserve and keep available out of its authorized
but unissued Class A Common Stock, solely for the purpose of issuance upon a
Share Settlement in a Redemption such number of shares of Class A Common Stock
as shall be issuable upon any such Redemption, including any Redemption of New
Class A Units that are issuable in connection with any Exchange; provided, that
nothing contained herein shall be construed to preclude PubCo from satisfying
its obligations in respect of any such Redemption by delivery of purchased
Class A Common Stock (which may or may not be held in the treasury of PubCo).
PubCo shall use its commercially reasonable efforts to list the Class A Common
Stock required to be delivered upon any such Redemption prior to such delivery
upon each national securities exchange upon which the outstanding shares of
Class A Common Stock are listed at the time of such Redemption (it being
understood that any such shares may be subject to Transfer restrictions under
applicable securities Laws). PubCo covenants that all Class A Common Stock
issued upon a Redemption in which a Share Settlement is made will, upon
issuance, be validly issued, fully paid and non-assessable. The provisions of
this Article IX shall be interpreted and applied in a manner consistent with any
corresponding provisions of PubCo’s certificate of incorporation (if any).

(b) PubCo agrees that it has taken all or will take such steps as may be
required to cause to qualify for exemption under Rule 16b-3(d) or (e), as
applicable, under the Exchange Act, and to be exempt for purposes of
Section 16(b) under the Exchange Act, any acquisitions from, or dispositions to,
PubCo of equity securities of PubCo (including derivative securities with
respect thereto) and any securities that may be deemed to be equity securities
or derivative securities of PubCo for such purposes that result from the
transactions contemplated by this Agreement, by each officer or director of
PubCo. The authorizing resolutions shall be approved by either PubCo’s board of
directors or a committee composed solely of two or more Non-Employee Directors
(as defined in Rule 16b-3) of PubCo. By including this covenant, it is the
intention of the board that all such transactions be exempt.

Section 9.04 Effect of Exercise of Redemption or Exchange. This Agreement shall
continue notwithstanding the consummation of a Redemption or Exchange and all
other rights set forth herein shall be exercised by the remaining Members and
the Redeeming Member or the Exchanging Member (to the extent of such Redeeming
Member’s or Exchanging Member’s remaining interest in the Company). No
Redemption shall relieve such Redeeming Member of any prior breach of this
Agreement.

 

51



--------------------------------------------------------------------------------

Section 9.05 Tax Treatment. Unless otherwise required by applicable Law, the
parties hereto acknowledge and agree that any Redemption and any Exchange shall
be treated as a direct exchange of shares of Class A Common Stock (or cash) for
Units between PubCo (or one of its wholly-owned Subsidiaries, pursuant to
Section 9.01(c)) and the Redeeming Member for U.S. federal and applicable state
and local income tax purposes.

Section 9.06 Other Redemption and Exchange Matters.

(a) Each Redemption shall be deemed to be effective immediately prior to the
close of business on the Redemption Date, and, in the case of a Share
Settlement, the Redeeming Member (or other Person(s) whose name or names in
which the Share Settlement is to be issued) shall be deemed to be a holder of
the Equity Securities issued in such Share Settlement, from and after that time,
until such Equity Securities have been disposed of. As promptly as practicable
on or after the Redemption Date, PubCo shall deliver or cause to be delivered to
the Redeeming Member (or other Person(s) whose name or names in which the Share
Settlement is to be issued as directed by the Redeeming Member) the number of
the Share Settlement deliverable upon such Redemption, registered in the name of
such Redeeming Member (or other Person(s) whose name or names in which the Share
Settlement is to be issued as directed by the Redeeming Member). To the extent
the Share Settlement is settled through the facilities of The Depository Trust
Company, PubCo will, subject to Section 9.06(c), upon the written instruction of
a Redeeming Member, deliver or cause to be delivered the shares of the Share
Settlement deliverable to such Redeeming Member (or other Person(s) whose name
or names in which the Share Settlement is to be issued as directed by the
Redeeming Member), through the facilities of The Depository Trust Company, to
the account of the participant of The Depository Trust Company designated by
such Redeeming Member.

(b) Subject to Section 9.06(c), the shares of the Share Settlement issued upon a
Redemption shall bear a legend in substantially the following form:

THE TRANSFER OF THESE SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION,
AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (OR OTHER
APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

(c) If any shares issued upon a Redemption involving a Share Settlement are
(i) effectively registered under the Securities Act, (ii) in the opinion of
other counsel reasonably acceptable to PubCo, no longer required to bear the
legend set forth in Section 9.06(b) to assure compliance by PubCo with the
Securities Act or (iii) Transferable under paragraph (b)(1) of Rule 144, upon
the written request of the Redeeming Member thereof, PubCo or its agent shall
promptly provide such Redeeming Member or its respective Transferees, without
any expense to such Persons (other than applicable transfer taxes and similar
governmental charges, if any) with new certificates (or evidence of book-entry
share) for the applicable securities not bearing the provisions of the legend
with respect to which the restriction has terminated. In connection therewith,
such Redeeming Member shall provide PubCo with such information in its
possession as PubCo may reasonably request in connection with the removal of any
such legend.

 

52



--------------------------------------------------------------------------------

(d) PubCo shall bear all of its own expenses in connection with the consummation
of any Redemption, whether or not any such Redemption is ultimately consummated,
including any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, any Redemption; provided, however,
that if any of the Share Settlement is to be delivered in a name other than that
of the Redeeming Member that requested the Redemption (or The Depository Trust
Company or its nominee for the account of a participant of The Depository Trust
Company that will hold the shares for the account of such Redeeming Member),
then such Redeeming Member and/or the Person in whose name such shares are to be
delivered shall pay to PubCo the amount of any transfer taxes, stamp taxes or
duties, or other similar taxes in connection with, or arising by reason of, such
Redemption or shall establish to the reasonable satisfaction of PubCo that such
tax has been paid or is not payable. Except as otherwise may separately be
agreed by the Company, the Redeeming Member shall bear all of its own expenses
in connection with the consummation of any Redemption (including, for the
avoidance of doubt, expenses incurred by such Redeeming Member in connection
with any Redemption that are invoiced to the Company).

(e) Notwithstanding anything to the contrary contained herein, any Exchange by a
Service Provider Member shall be conditioned upon such Service Provider Member’s
execution and delivery of a general release of claims against the Company in a
form provided by the Company.

ARTICLE X

CERTAIN OTHER MATTERS

Section 10.01 PubCo Change of Control; PubCo Approved Recap Transaction.

(a) In connection with a PubCo Approved Change of Control, the Managing Member
shall have the right, in its sole discretion, to require each Member to effect
an Exchange of all of such Member’s vested Management Incentive Units (if any)
pursuant to Section 9.02 and, thereafter, a Redemption of all or a portion of
such Member’s and all other Members’ Units (including, but not limited to, any
New Class A Units received by such Member pursuant to such Exchange and any
other Class A Units otherwise held by such Members) together with a number of
shares of Class B Common Stock corresponding to such Class A Units (to the
extent such Members own shares of Class B Common Stock), pursuant to which such
Units and such shares of Class B Common Stock will be exchanged for shares of
Class A Common Stock (or economically equivalent cash or securities of a
successor entity), mutatis mutandis, in accordance with the Redemption
provisions of Article IX (applied for this purpose as if PubCo had delivered an
Election Notice that specified a Share Settlement with respect to such
exchanges) and otherwise in accordance with this Section 10.01. Any such
exchange pursuant to this Section 10.01(a) shall be effective immediately prior
to the consummation of the PubCo Approved Change of Control (and, for the
avoidance of doubt, shall not be effective if

 

53



--------------------------------------------------------------------------------

such PubCo Approved Change of Control is not consummated) (the date of such
exchange, the “Change of Control Exchange Date”). From and after the Change of
Control Exchange Date, (i) the Units and any shares of Class B Common Stock
subject to such exchange shall be deemed to be Transferred to PubCo on the
Change of Control Exchange Date and (ii) each such Member shall cease to have
any rights with respect to the Units and any shares of Class B Common Stock
subject to such exchange (other than the right to receive shares of Class A
Common Stock (or economically equivalent cash or equity securities in a
successor entity) pursuant to such exchange). PubCo shall provide written notice
of an expected PubCo Approved Change of Control to all Members within the
earlier of (x) five (5) Business Days following the execution of an agreement
with respect to such PubCo Approved Change of Control and (y) ten (10) Business
Days before the proposed date upon which the contemplated PubCo Approved Change
of Control is to be effected, including in such notice such information as may
reasonably describe the PubCo Approved Change of Control transaction, subject to
Law, including the date of execution of such agreement or such proposed
effective date, as applicable, the amount and types of consideration to be paid
for shares of Class A Common Stock in the PubCo Approved Change of Control, any
election with respect to types of consideration that a holder of shares of
Class A Common Stock, as applicable, shall be entitled to make in connection
with such PubCo Approved Change of Control (which election shall be available to
each Member on the same terms as holders of shares of Class A Common Stock).
Following delivery of such notice and on or prior to the Change of Control
Exchange Date, the Members shall take all actions reasonably requested by PubCo
to effect such exchange, including taking any action and delivering any document
required pursuant to this Section 10.01 to effect such exchange.

(b) In the event that a tender offer, share exchange offer, issuer bid,
take-over bid, recapitalization or similar transaction with respect to all or
any portion of shares of PubCo’s issued and outstanding Class A Common Stock is
proposed by PubCo or PubCo’s stockholders and approved by the PubCo board of
directors, or is otherwise consented to or approved by the PubCo board of
directors (a “PubCo Approved Recap Transaction”), PubCo shall provide written
notice of the PubCo Approved Recap Transaction to all Members within the earlier
of (i) five (5) Business Days following the execution of an agreement (if
applicable) with respect to, or the commencement of (if applicable), such PubCo
Approved Recap Transaction and (ii) ten (10) Business Days before the proposed
date upon which the PubCo Approved Recap Transaction is to be effected,
including in such notice such information as may reasonably describe the PubCo
Approved Recap Transaction, subject to Law, including the date of execution of
such agreement (if applicable) or of such commencement (if applicable), the
material terms of such PubCo Approved Recap Transaction, including the amount
and types of consideration to be received by holders of shares of Class A Common
Stock in the PubCo Approved Recap Transaction, any election with respect to
types of consideration that a holder of shares of Class A Common Stock shall be
entitled to make in connection with such PubCo Approved Recap Transaction, and
the number of Units (and the corresponding shares of Class B Common Stock) held
by such Member that is applicable to such PubCo Approved Recap Transaction. The
Members shall be permitted to participate in such transaction by delivering a
written notice of participation that is effective immediately prior to the
consummation of such transaction (and that is contingent upon consummation of
such transaction), and shall include such information necessary for consummation
of such transaction as requested by PubCo. In the case of any PubCo Approved
Recap Transaction that was initially proposed by PubCo, PubCo shall use
reasonable best efforts to enable and permit the Members (other than the
Managing Member) to participate in such transaction to the same extent or on an
economically equivalent basis as the holders of shares of Class A Common Stock,
and to enable such Members to participate in such transaction without being
required to exchange Units or shares of Class B Common Stock in connection
therewith.

 

54



--------------------------------------------------------------------------------

ARTICLE XI

LIMITATION ON LIABILITY, EXCULPATION

AND INDEMNIFICATION

Section 11.01 Limitation on Liability.

(a) Except as otherwise provided by the Delaware Act, the debts, expenses,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, will be solely the debts, expenses, obligations and liabilities of
the Company, and no Member or Indemnified Person will be obligated personally
for any such debt, expense, obligation or liability of the Company solely by
reason of being a Member or Indemnified Person. All Persons dealing with the
Company will have recourse solely to the assets of the Company for the payment
of the debts, expenses, obligations or liabilities of the Company. In no event
will any Member be required to make up any deficit balance in such Member’s
Capital Account upon the liquidation of such Member’s interest in the Company or
otherwise.

(b) Except as expressly set forth in this Agreement or as otherwise expressly
required by Law, a Member, in such capacity, shall have no liability for
obligations or liabilities of the Company in excess of (a) the amount of Capital
Contributions made or required to be made by such Member, (b) such Member’s
share of any assets and undistributed profits of the Company and (c) to the
extent required by Law or this Agreement, the amount of any amounts wrongfully
distributed to such Member. Except as expressly set forth in this Agreement or
as otherwise required by Law, upon an insolvency of the Company, no Member shall
be obligated by this Agreement to return any distribution to the Company or pay
the amount of any distribution for the account of the Company or to any creditor
of the Company; provided, however, that if any court of competent jurisdiction
holds that, notwithstanding this Agreement, any Member is obligated to return or
pay any part of any distribution, such obligation shall bind such Member alone
and not any other Member (including the Managing Member); and provided, further,
that if any Member is required to return all or any portion of any distribution
under circumstances that are not unique to such Member but that would have been
applicable to all Member if such Member had been named in the lawsuit against
the Member in question (such as where a distribution was made to all Members and
rendered the Company insolvent, but only one Member was sued for the return of
such distribution), the Member that was required to return or repay the
distribution (or any portion thereof) shall be entitled to reimbursement from
the other Members that were not required to return the distributions made to
them based on each such Member’s share of the distribution in question. The
provisions of the immediately preceding sentence are solely for the benefit of
the Members and shall not be construed as benefiting any third party. The amount
of any distribution returned to the Company by a Member or paid by a Member for
the account of the Company or to a creditor of the Company shall be added to the
account or accounts from which it was subtracted when it was distributed to such
Member.

 

55



--------------------------------------------------------------------------------

Section 11.02 Exculpation and Indemnification.

(a) Indemnification Rights.

(i) General. The Company shall indemnify, defend and hold harmless the TPG
Member, the Intel Member, the TB Member, the Managing Member, all former members
of the board of managers of the Company, the Company Representative (in such
Company Representative’s capacity as such), to the extent applicable, each such
Person’s officers, directors, partners, members, shareholders, and employees,
and the officers of PubCo, the Company and their respective Subsidiaries who are
designated as such in a written resolution (all such persons being referred to
herein as “Indemnified Persons”), who is or was a party, witness or other
participant, or is threatened or proposed to be made a party, witness or other
participant, in any actual, threatened, pending or complete action, suit,
proceeding, demand or investigation, whether civil, criminal, administrative,
investigative, or an alternative dispute resolution proceeding by reason of the
fact that such Indemnified Person is or was a Member, the Managing Member, the
Company Representative (in such Company Representative’s capacity as such), an
officer of the Company or an officer, manager, partner, member, shareholder or
employee of such Indemnified Person, or by reason of the fact that such
Indemnified Person is or was serving at the request of the Company as a manager,
member of any board of managers, tax matters member, company representative,
director, officer or partner of another corporation, limited liability company,
partnership, trust, plan or other organization or enterprise, from and against
all expenses (including attorneys’ and experts’ fees and expenses), judgments,
fines and amounts paid in settlement actually and reasonably incurred by such
Indemnified Person in connection with such action, suit, proceeding, demand or
investigation to the maximum extent a Delaware corporation would be permitted to
indemnify such Indemnified Persons if the Company was a Delaware corporation and
such individual was a member of such corporation’s board of directors.
Notwithstanding anything to the contrary herein, nothing in this Section 11.02
shall require the Company to indemnify any Person in connection with any action,
suit, proceeding, claim or counterclaim initiated by or on behalf of such
Person, other than an action approved by (i) the Managing Member, (ii) only if
in connection with any action, suit, proceeding, claim or counterclaim initiated
by or on behalf of by or on behalf of TPG Member or any of its Affiliates, the
Intel Member and (iii) only if in connection with any action, suit, proceeding,
claim or counterclaim initiated by or on behalf of by or on behalf of Intel
Member or any of its Affiliates, the TPG Member.

(ii) Indemnification Priority.

(A) The Company hereby acknowledges that the rights to indemnification,
advancement of expenses and/or insurance provided pursuant to this Section 11.02
may also be provided to certain Indemnified Persons by one or more of their
respective Affiliates (other than the Company and its Subsidiaries) or their
insurers (collectively, and including, in the case of the TPG Member and the TB
Member, the TPG Member, the TB Member, TPG and TB each of their respective
partners, shareholders, members, Affiliates, associated investment funds,
directors, officers, fiduciaries, managers, controlling Persons, employees and
agents and each of the partners, shareholders, members, Affiliates, associated
investment funds, directors, officers, fiduciaries, managers, controlling
Persons, employees and agents of each of the

 

56



--------------------------------------------------------------------------------

foregoing, the “Affiliate Indemnitors” ). The Company hereby agrees that, as
between the Company, on the one hand, and the Affiliate Indemnitors, on the
other hand, (i) the Company is the full indemnitor of first resort and the
Affiliate Indemnitors are the full indemnitors of second resort with respect to
all such indemnifiable claims against such Indemnified Persons, whether arising
under this Agreement or otherwise (i.e., the obligations of the Company to such
Indemnified Persons are primary and any obligation of the Affiliate Indemnitors
to advance expenses or to provide indemnification for the same expenses or
liabilities incurred by such Indemnified Persons are secondary), (ii) upon
receipt by the Company of an undertaking by or on behalf of such Indemnified
Persons to repay such amount if it shall be determined that the Covered Person
is not entitled to be indemnified as authorized by this Section 11.02 or
otherwise, the Company shall be required to advance the full amount of expenses
incurred by such Indemnified Persons and shall be liable for the full amount of
all expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement (or any
other agreement between the Company and such Indemnified Persons), without
regard to any rights such Indemnified Persons may have against the Affiliate
Indemnitors and (iii) the Company irrevocably waives, relinquishes and releases
the Affiliate Indemnitors from any and all claims against the Affiliate
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof. The Company agrees to indemnify the Affiliate Indemnitors
directly for any amounts that the Affiliate Indemnitors pay as indemnification
or advancement on behalf of any such Indemnified Person and for which such
Indemnified Person may be entitled to indemnification from the Company in
connection with serving as a director or officer (or equivalent titles) of the
Company or its Subsidiaries. The Company further agrees that no advancement or
payment by the Affiliate Indemnitors on behalf of any such Indemnified Person
with respect to any claim for which such Indemnified Person has sought
indemnification from the Company shall affect the foregoing and the Affiliate
Indemnitors shall be subrogated to the extent of such advancement or payment to
all of the rights of recovery of such Indemnified Person against the Company,
and the Company shall cooperate with the Affiliate Indemnitors in pursuing such
rights.

(B) Except as provided in Section 11.02(a)(ii)(A) above, in the event of any
payment by the Company of indemnifiable expenses, judgments, fines and amounts
paid in settlement actually and reasonably incurred by such Indemnified Person
in connection with such action, suit, proceeding, demand or investigation
pursuant to Section 11.02(a), the Company shall be subrogated to the extent of
such payment to all of the rights of contribution or recovery of the Indemnified
Persons against other Persons (other than the Affiliate Indemnitors), and the
Indemnified Person shall take, at the request of the Company, all reasonable
action necessary to secure such rights, including the execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

(iii) Third-Party Indemnification. The Company may make, execute, record and
file on its own behalf and on behalf of each Member all instruments and other
documents (including one or more deeds poll in favor of the persons to whom the
benefit of the exculpation and indemnification provisions of this Agreement are
intended (the “Covered Persons”) and/or one or more separate indemnification
agreements between the Managing

 

57



--------------------------------------------------------------------------------

Member, the Company, each Member (as applicable) and individual Covered Persons)
that the Managing Member deems necessary or appropriate in order to extend the
benefit of the exculpation and indemnification provisions of this Agreement to
the Covered Persons; provided, that such other instruments and documents
authorized hereunder shall be on the same terms as provided for in this
Agreement except as otherwise may be required by applicable Law.

(b) Exculpation. No Indemnified Person will be liable, for damages or otherwise,
to the Company or to any Member for any loss that arises out of any act
performed or omitted to be performed by it, him or her, in its, his or her
capacity as such, to the maximum extent a Delaware corporation would be
permitted to exculpate such Indemnified Person if the Company was a Delaware
corporation and such individual was a member of such corporation’s board of
directors; provided that notwithstanding anything to the contrary contained in
this Section 11.02, a Covered Person shall be liable for any such loss,
liability, damage or claim arising out of acts or omissions by such Covered
Person that constitute “Cause” (as defined in a written agreement applicable to
any such Indemnified Person who is an employee of PubCo, the Company or any of
their respective Subsidiaries) or that involve intentional misconduct or a
knowing violation of Law. In performing his, her or its duties, each Indemnified
Person shall be entitled to rely in good faith on the provisions of this
Agreement and on information, opinions, reports or statements (including
financial statements and information, opinions, reports or statements as to the
value or amount of the assets, liabilities, profits or losses of the Company or
any facts pertinent to the existence and amount of assets from which
distributions to Members might properly be paid) of the following other persons
or groups: the Managing Member, officers or employees of PubCo, the Company and
their respective Subsidiaries; any attorney, independent accountant, appraiser
or other expert or professional employed or engaged by or on behalf of the
Company or such Managing Member or officer; or any other person who has been
selected with reasonable care by or on behalf of the Company or such Managing
Member or officer; in each case as to matters which such relying person
reasonably believes to be within such other person’s competence. For the
avoidance of doubt, this Section 11.02(b) shall not exculpate, indemnify, or
otherwise protect a Member from a breach of this Agreement by such Member or any
other agreement between such Member and the Company, any Affiliates of the
Company, or any other Member.

(c) Persons Entitled to Indemnity. Any Person who is within the definition of
“Indemnified Person” at the time of any action or inaction in connection with
the activities of the Company shall be entitled to the benefits of this
Section 11.02 as an “Indemnified Person” with respect thereto, regardless of
whether such Person continues to be within the definition of “Indemnified
Person” at the time of such Indemnified Person’s claim for indemnification or
exculpation hereunder. The right to indemnification and the advancement of
expenses conferred in this Section 11.02 shall not be exclusive of any other
right which any Person may have or hereafter acquire under any statute,
agreement, by Law, decision of the Managing Member or otherwise. If this
Section 11.02 or any portion hereof shall be invalidated on any ground by any
court of competent jurisdiction, then the Company shall nevertheless indemnify
and hold harmless each Indemnified Person pursuant to this Section 11.02 to the
fullest extent permitted by any applicable portion of this Section 11.02 that
shall not have been invalidated and to the fullest extent permitted by
applicable Law.

 

58



--------------------------------------------------------------------------------

(d) Procedure Agreements. The Company may enter into an agreement with any
Indemnified Person setting forth procedures consistent with applicable Law for
implementing the indemnities provided in this Section 11.02.

(e) Reliance, etc. Notwithstanding any other provision of this Agreement, an
Indemnified Person or Exempted Person acting under this Agreement shall not be
liable to the Company or to any other Indemnified Person for its, his or her
good faith reliance on the provisions of this Agreement. Whenever in this
Agreement any Member (in each case, other than the Managing Member or any Person
who is also an officer or employee of the Company or any of its Subsidiaries) is
permitted or required to make a decision (i) in its, his or her discretion or
under a grant of similar authority, he, she or it shall be entitled to consider
only such interests and factors as such Indemnified Person desires, including
its, his or her own and its, his or her Affiliates’ interests, and shall, to the
fullest extent permitted by applicable Law, have no duty or obligation to give
any consideration to any interest of or factors affecting the Company, any
Member or any other Person, or (ii) in its, his or her good faith or under
another express standard, he, she or it shall act under such express standard
and shall not be subject to any other or different standards; provided, further,
that, for the avoidance of doubt, the Managing Member shall not take any actions
in contravention of its duties set forth in Article VII.

ARTICLE XII

DISSOLUTION AND TERMINATION

Section 12.01 Dissolution.

(a) The Company shall not be dissolved by the admission of Additional Members or
Substitute Members pursuant to Section 3.02 or Section 8.03, respectively.

(b) No Member shall (i) resign from the Company prior to the dissolution and
winding up of the Company except in connection with a Transfer, Redemption or
Exchange of Units pursuant to the terms of this Agreement or (ii) take any
action to dissolve, terminate or liquidate the Company or to require
apportionment, appraisal or partition of the Company or any of its assets, or to
file a bill for an accounting, except as specifically provided in this
Agreement, and each Member, to the fullest extent permitted by Law, hereby
waives any rights to take any such actions under Law, including any right to
petition a court for judicial dissolution under Section 18-802 of the Delaware
Act.

(c) The Company shall be dissolved and its business wound up only upon the
earliest to occur of any one of the following events (each a “Dissolution
Event”):

(i) the expiration of forty-five (45) days after the consummation of the sale or
other disposition of all or substantially all the assets of the Company;

(ii) upon the prior written approval of the Managing Member, the TPG Member and
the Intel Member; or

 

59



--------------------------------------------------------------------------------

(iii) the entry of a decree of judicial dissolution under Section 18-802 of the
Delaware Act, in contravention of this Agreement.

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Dissolution Event and that no Member shall seek a dissolution of
the Company, under Section 18-802 of the Delaware Act or otherwise, other than
based on the matters set forth in subsections (i), (ii) and (iii) above. If it
is determined by a court of competent jurisdiction that the Company has
dissolved prior to the occurrence of a Dissolution Event, the Members hereby
agree to continue the business of the Company without a Liquidation.

(d) The death, retirement, resignation, expulsion, bankruptcy, insolvency or
dissolution of a Member or the occurrence of any other event that terminates the
continued membership of a Member of the Company shall not in and of itself cause
dissolution of the Company.

Section 12.02 Winding Up of the Company.

(a) The Managing Member shall promptly notify the other Members of any
Dissolution Event. Upon dissolution, the Company’s business shall be liquidated
in an orderly manner. The Managing Member shall appoint a liquidating trustee to
wind up the affairs of the Company pursuant to this Agreement. In performing its
duties, the liquidating trustee is authorized to sell, distribute, exchange or
otherwise dispose of the assets of the Company in accordance with the Delaware
Act and in any reasonable manner that the liquidating trustee shall determine to
be in the best interest of the Members.

(b) The proceeds of the liquidation of the Company shall be distributed in the
following order and priority:

(i) first, to the creditors (including any Members or their respective
Affiliates that are creditors (except any obligations to the Members in respect
of their Capital Accounts) of the Company in satisfaction of all of the
Company’s liabilities (whether by payment or by making reasonable provision for
payment thereof, including the setting up of any reserves which are, in the
judgment of the liquidating trustee, reasonably necessary therefor); and

(ii) second, to the Members in the same manner as distributions under
Section 5.03(b), subject to Section 5.03(e).

(c) Distribution of Property. In the event it becomes necessary in connection
with the Liquidation to make a distribution of Property in-kind, subject to the
priority set forth in Section 12.02(b), the liquidating trustee shall have the
right to compel each Member, treating each such Member in a substantially
similar manner, to accept a distribution of any Property in-kind (with such
Property, as a percentage of the total liquidating distributions to such
Member), corresponding as nearly as possible to the distributions such Member
would receive under Section 12.02(b) with such distribution being based upon the
amount of cash that would be distributed to such Members if such Property were
sold for an amount of cash equal to the fair market value of such Property, as
determined by the liquidating trustee in good faith.

 

60



--------------------------------------------------------------------------------

Section 12.03 Termination. The Company shall terminate when all of the assets of
the Company, after payment of or reasonable provision for the payment of all
debts and liabilities of the Company, shall have been distributed to the Members
in the manner provided for in this Article XII, and the Certificate shall have
been cancelled in the manner required by the Delaware Act.

Section 12.04 Survival.

(a) Termination, dissolution or Liquidation of the Company for any reason shall
not release any party from any liability which at the time of such termination,
dissolution or Liquidation already had accrued to any other party or which
thereafter may accrue in respect to any act or omission prior to such
termination, dissolution or Liquidation.

(b) The rights of the TPG Member and the Intel Member (in their capacity as
such) to consent or withhold consent to any action under this Agreement shall
not survive the TPG Member or Intel Member ceasing to be a Member, except with
respect to the consent rights under Section 6.01(b).

ARTICLE XIII

MISCELLANEOUS

Section 13.01 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such cost or expense.

Section 13.02 Further Assurances. Each Member agrees to execute, acknowledge,
deliver, file and record such further certificates, amendments, instruments and
documents, and to do all such other acts and things, as may be required by Law
or as, in the reasonable judgment of the Managing Member, may be necessary or
advisable to carry out the intent and purposes of this Agreement.

Section 13.03 Notices. Any notices, requests, demands and other communications
required or permitted in this Agreement shall be effective if in writing and
(i) delivered personally, (ii) sent by facsimile or e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:

if to the Company or to PubCo, to:

c/o McAfee Corp.

6220 America Center Dr.,

San Jose, CA 95002

Attention: Sayed Darwish

E-mail: Sayed_Darwish@McAfee.com

 

61



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

3 Embarcadero Center

San Francisco, California 94111

Attention: Thomas Holden and Michael Roh

Facsimile: (415) 315-4823

E-mail: thomas.holden@ropesgray.com; michael.roh@ropesgray.com

If to the TPG Member, to:

TPG Global, LLC

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: General Counsel

Facsimile: (415) 743-1501

E-mail: officeofgeneralcounsel@tpg.com

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

3 Embarcadero Center

San Francisco, California 94111

Attention: Thomas Holden and Michael Roh

Facsimile: (415) 315-4823

E-mail: thomas.holden@ropesgray.com; michael.roh@ropesgray.com

if to Intel, to:

Intel Corporation

2200 Mission College Boulevard

Santa Clara, California 95054

Attention: Patrick Bombach and Benjamin A. Olson

Facsimile: (408) 653-9098

E-mail: patrick.bombach@intel.com and benjamin.a.olson@intel.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue, Suite 1400

Palo Alto, California

Attention: Gregg Noel and Amr Razzak

Facsimile: (213) 621-5234

E-mail: gregg.noel@skadden.com and amr.razzak@skadden.com

 

62



--------------------------------------------------------------------------------

if to TB, to:

c/o Thoma Bravo, LP

600 Montgomery Street, 20th Floor

San Francisco, California 94111

Attention: Seth Boro and Chip Virnig

Facsimile: (415) 392-6480

Email: sboro@thomabravo.com and cvirnig@thomabravo.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle Drive

Chicago, Illinois 60654

Attention: Gerald T. Nowak, P.C., Corey D. Fox, P.C. and Bradley C. Reed, P.C.

Facsimile: (312) 862-2200

E-mail: gerald.nowak@kirkland.com, corey.fox@kirkland.com and
bradley.reed@kirkland.com

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) one
Business Day after being sent by overnight courier. Each of the parties hereto
shall be entitled to specify a different address by giving notice as aforesaid
to each of the other parties hereto.

Section 13.04 Binding Effect; Benefit; Assignment.

(a) The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
No provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns.

(b) Except as provided in Article VIII, no Member may assign, delegate or
otherwise Transfer any of its rights or obligations under this Agreement without
the consent of the Managing Member.

Section 13.05 Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (i) hereby irrevocably submits to the exclusive jurisdiction
of the Delaware Court of Chancery within New Castle County in in the State of
Delaware (or, solely if the Delaware Court of Chancery within New Castle County
in the State of Delaware declines jurisdiction, the Complex Commercial
Litigation Division of the Delaware Superior Court, New Castle County, or solely
if such court declines jurisdiction, the United States District Court for the
District of Delaware) for the purpose of any action, claim, cause of action or
suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter
hereof, (ii) hereby waives to the extent not prohibited by applicable Law, and
agrees not to assert, and agrees not to allow any of its Subsidiaries to assert,
by way of motion, as a defense or otherwise, in any such action, any claim that
it is not

 

63



--------------------------------------------------------------------------------

subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court and (iii) hereby agrees not to commence or maintain any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof or thereof other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise. Notwithstanding the foregoing,
to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
Agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (i) above. Notwithstanding the foregoing, any party to
this Agreement may commence and maintain an action to enforce a judgment of any
of the above-named courts in any court of competent jurisdiction. Each party
hereto hereby consents to service of process in any such proceeding in any
manner permitted by Delaware law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 13.03 hereof is reasonably calculated to give actual notice.

Section 13.06 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
ANY MEMBER IN CONNECTION WITH ANY OF THE ABOVE, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT OR OTHERWISE. EACH
PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO
THAT THIS SECTION 13.06 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH IT IS
RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 13.06 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH
SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

Section 13.07 Remedies. The parties to this Agreement shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder. The parties acknowledge and agree
that in the event of any breach of this Agreement, in addition to any other
remedies that may be available, each of the parties hereto shall be entitled to
injunctive relief, including specific performance of the obligations of the
other parties hereto, without the posting of any bond, and, in addition, to such
other equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances. If any action should be brought in equity to
enforce any of the provisions of this Agreement,

 

64



--------------------------------------------------------------------------------

none of the parties shall raise the defense that there is an adequate remedy at
law. No delay of or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default by any other party
under this Agreement shall impair any such right, power or remedy, nor shall it
be construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any such delay,
omission nor waiver of any single breach or default be deemed a waiver of any
other breach or default occurring before or after that waiver.

Section 13.08 Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when so executed shall be deemed to be an
original and all of which together shall constitute one and the same agreement.
Counterpart signature pages to this Agreement may be delivered by facsimile or
electronic delivery (i.e., by email of a PDF signature page) and each such
counterpart signature page will constitute an original for all purposes.

Section 13.09 Entire Agreement; Amendment.

(a) This Agreement and the Transaction Documents set forth the entire
understanding and agreement among the parties with respect to the transactions
contemplated herein and supersedes and replaces any prior understanding,
agreement or statement of intent, in each case written or oral, of any kind and
every nature with respect hereto. For the avoidance of doubt, to the extent the
Tax Receivable Agreement imposes obligations on the Company or the parties
hereto, the Tax Receivable Agreement shall be treated by the Company and the
parties hereto as part of this Agreement as described in Section 761 of the Code
and Treasury Regulations Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c).

(b) This Agreement or any provision hereof may be modified, amended or
supplemented by written action of the Managing Member; provided, that this
Agreement or any provision hereof may not be modified, amended or supplemented
(i) without the prior written consent of the TPG Member and the Intel Member to
the extent such Person, directly or indirectly, has an ownership interest in
Units or Interests in the Company, (ii) in any way that is adverse to or
disproportionately impacts the TB Member without the TB Member’s prior written
consent, (iii) in any way that would affect any class of Units in a manner
materially and disproportionately adverse to any other class of Units in
existence immediately prior to such amendment without the prior written consent
of the Members, not to be unreasonably withheld or delayed, that hold at least a
majority of such class of Units so materially adversely and disproportionately
affected, (iv) in any way that would affect any Units in a manner materially and
disproportionately adverse to other Units of the same class in existence
immediately prior to such amendment without the prior written consent of the
Members, not to be unreasonably withheld or delayed, that hold at least a
majority of such Units so materially adversely and disproportionately affected.

(c) No waiver of any provision or default under, nor consent to any exception
to, the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed and delivered by the party to be bound
and then only to the specific purpose, extent and instance so provided. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing

 

65



--------------------------------------------------------------------------------

waiver of such breach or as a waiver of any other or subsequent breach. Except
as otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

Section 13.10 Severability. In the event that any provision hereof would, under
applicable law, be invalid, illegal or unenforceable in any respect, such
provision shall be construed by modifying or limiting it so as to be valid,
legal and enforceable to the maximum extent compatible with, and possible under,
applicable law. The provisions hereof are severable, and in the event any
provision hereof should be held invalid or unenforceable in any respect, it
shall not invalidate, render unenforceable or otherwise affect any other
provision hereof.

Section 13.11 Governing Law. This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

Section 13.12 No Presumption. With regard to each and every term and condition
of this Agreement, the parties hereto understand and agree that the same have or
has been mutually negotiated, prepared and drafted, and if at any time the
parties hereto desire or are required to interpret or construe any such term or
condition, no consideration will be given to the issue of which party hereto
actually prepared, drafted or requested any term or condition of this Agreement.

Section 13.13 Attorney-In-Fact. Each Member (other than the Intel Member, the
TPG Member, and the TB Member) hereby appoints the Managing Member as such
Member’s attorney-in-fact (with full power of substitution) and hereby
authorizes the Company to execute and deliver in such Member’s name and on its
behalf any amendment of this Agreement otherwise adopted in accordance with the
terms of this Agreement or other document relating hereto in furtherance of such
Member’s rights and obligations pursuant to this Agreement. Each Member hereby
acknowledges and agrees that such proxy is coupled with an interest and shall
not terminate upon any bankruptcy, dissolution, liquidation, death or incapacity
of such Member.

Section 13.14 Immunity Waiver. Each Member that is not an individual
acknowledges that it is a commercial entity and is a separate entity distinct
from its ultimate shareholders and/or the executive organs of the government of
any state and is capable of suing and being sued. The entry by each Member into
this Agreement constitutes, and the exercise by each Member of its respective
rights and performance of its respective obligations hereunder will constitute,
private and commercial acts performed for private and commercial purposes that
shall not be deemed as being entered into in the exercise of any public
function.

[Signature pages follow]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Limited Liability Company Agreement to be duly executed as of the day
and year first written above.

 

THE COMPANY:    

FOUNDATION TECHNOLOGY WORLDWIDE LLC

    By:  

/s/ Jared Ross

    Name:  

Jared Ross

    Title:  

Assistant Secretary

THE MANAGING MEMBER:     MCAFEE CORP.     By:  

/s/ Jared Ross

    Name:  

Jared Ross

    Title:  

Assistant Secretary

THE MEMBERS:     MCAFEE CORP.     By:  

/s/ Jared Ross

    Name:  

Jared Ross

    Title:  

Assistant Secretary

    TB XII-A MANTA BLOCKER, L.L.C.    

By: McAfee Holdings Subsidiary 2, Inc., its sole

member

    By:  

/s/ Jared Ross

    Name:  

Jared Ross

    Title:  

Assistant Secretary



--------------------------------------------------------------------------------

TPG VII MANTA BL I-A, LLC By:  

TPG VII Manta Blocker Co-Invest II, LLC,

its managing member

By:

 

McAfee Corp.,

 

its manager

By:  

/s/ Jared Ross

Name:  

Jared Ross

Title:  

Assistant Secretary

TPG VII MANTA BL II-A, LLC

By:  

TPG VII Manta AIV II, LLC,

its sole member

By:  

McAfee Corp.,

its manager

By:  

/s/ Jared Ross

Name:  

Jared Ross

Title:   Assistant Secretary SKYHIGH NETWORKS HOLDINGS CORP. By:  

/s/ Jared Ross

Name:   Jared Ross Title:   Assistant Secretary



--------------------------------------------------------------------------------

TPG VII MANTA AIV CO-INVEST, L.P. By: TPG VII Manta GenPar, L.P., its general
partner

By: TPG VII Manta GenPar Advisors, LLC, its general partner

By:

 

/s/ Michael LaGatta

Name:

 

Michael LaGatta

Title:

 

Vice President

TPG VII MANTA HOLDINGS II, L.P.

By: TPG VII Manta GenPar, L.P., its general partner By: TPG VII Manta GenPar
Advisors, LLC, its general partner

By:

 

/s/ Michael LaGatta

Name:

 

Michael LaGatta

Title:

 

Vice President

THOMA BRAVO FUND XII AIV, L.P. By: Thoma Bravo Partners XII AIV, L.P. Its:
General Partner By: Thoma Bravo UGP XII, LLC Its: General Partner By: Thoma
Bravo UGP, LLC Its: Managing Member

By:

 

/s/ Seth Boro

Name:

  Seth Boro

Title:

  Managing Partner



--------------------------------------------------------------------------------

THOMA BRAVO EXECUTIVE FUND XII AIV, L.P.

By: Thoma Bravo Partners XII AIV, L.P. Its: General Partner By: Thoma Bravo UGP
XII, LLC Its: General Partner By: Thoma Bravo UGP, LLC Its: Managing Member By:
 

/s/ Seth Boro

Name: Seth Boro Title: Managing Partner THOMA BRAVO EXECUTIVE FUND XII-A AIV,
L.P. By: Thoma Bravo Partners XII AIV, L.P. Its: General Partner By: Thoma Bravo
UGP XII, LLC Its: General Partner By: Thoma Bravo UGP, LLC Its: Managing Member
By:  

/s/ Seth Boro

Name:   Seth Boro Title:   Managing Partner



--------------------------------------------------------------------------------

THOMA BRAVO PARTNERS XII AIV, L.P. By: Thoma Bravo UGP XII, LLC Its: General
Partner By: Thoma Bravo UGP, LLC Its: Managing Member By:  

/s/ Seth Boro

Name: Seth Boro Title:   Managing Partner INTEL AMERICAS, INC. By:  

/s/ Tiffany D. Silva

Name: Tiffany D. Silva Title:   Secretary and Director



--------------------------------------------------------------------------------

Schedule A – Member Schedule

(On file with the Company)



--------------------------------------------------------------------------------

Schedule 8.05(a) – Certain Transfer Restrictions

(On file with the Company)